      Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 1 of 51



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     [proposed] ORDER GRANTING
17   individually and as parent of K.M. and J.S.,           PETITIONERS’ REQUEST FOR JUDICIAL
                                                        )   NOTICE AND USE OF DEMONSTRATIVE
     Michael Harris, individually and as parent of S.H.,)   EVIDENCE
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )
20                                                      )   Date:        February 22, 2021
                                                        )   Time:        1:30 PM
21          v.                                          )   Courtroom:   5
                                                        )   Judge:       William B. Shubb
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28                                                      )
                                                  -1-
                 [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
      Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 2 of 51



 1         This matter is before the Court on Petitioners’ Motion for Judicial Notice, with supplemental
 2 request to utilize demonstrative evidence. This Court has considered the motion, including
 3 Petitioners’ Memorandum of Law, indexes and exhibits, and supporting evidence.
 4         THEREFORE pursuant to Federal Rule of Evidence 201, Petitioners’ Request for Judicial
 5 Notice is GRANTED as follows for the specific excerpt(s) and reason(s) stated in Petitioners’
 6 relevant appendix:
 7
     EXHIBIT                               CITATION                               ADMISSIBILITY
 8   NUMBER

 9        1        Centers for Disease Control and Prevention, Adjuvants help        Granted
                   vaccines work better.
10                 https://www.cdc.gov/vaccinesafety/concerns/adjuvants.html,
                   (accessed July 1, 2020).                                          Denied
11
          2        Introduction to Biomedical Engineering, Third Edition.            Granted
12                 (2012) and Clinical Immunology, Third Edition. (2008).
                   https://www.sciencedirect.com/topics/medicine-and-
                   dentistry/alum, (accessed July 1, 2020).                          Denied
13
          3        Segen's Medical Dictionary. (2011). https://medical-              Granted
14                 dictionary.thefreedictionary.com/antibody, (accessed July 1,
                   2020).                                                            Denied
15
          4        MedicineNet, Medical Definition of Arthralgia; Medical            Granted
16                 Author: William C. Shiel Jr., MD, FACP, FACR.
                   https://www.medicinenet.com/script/main/art.asp?articlekey
17                 =2343, (accessed July 1, 2020).                                   Denied

18        5        Miller-Keane Encyclopedia and Dictionary of Medicine,
                   Nursing, and Allied Health, Seventh Edition. (2003).              Granted
19                 https://medical-
                   dictionary.thefreedictionary.com/Autoantibody, (accessed          Denied
20                 July 1, 2020).
          6        Healthline, Understanding and Managing Chronic
21                 Inflammation; Written by Adrienne Santos-Longhurst;               Granted
                   Medically reviewed by Seunggu Han, MD, Updated on July
22                 27, 2018. https://www.healthline.com/health/chronic-              Denied
                   inflammation (accessed October 15, 2020).
23
          7        Miller-Keane Encyclopedia and Dictionary of Medicine,             Granted
24                 Nursing, and Allied Health, Seventh Edition. (2003).
                   https://medical-dictionary.thefreedictionary.com/comorbid,
25                 (accessed July 1, 2020).                                          Denied
          8        MedicineNet, Medical Definition of Cytotoxic; Medical             Granted
26                 Author: William C. Shiel Jr., MD, FACP, FACR.
                   https://www.medicinenet.com/script/main/art.asp?articlekey
27                 =19883, (accessed July 1, 2020).                                  Denied
28
                                                 -2-
                [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 3 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        9        MedicineNet, Medical Definition of Demyelination, Medical       Granted
 3               Author: William C. Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey
 4               =11143, (accessed July 1, 2020).                                Denied

 5      10       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
                 dictionary.thefreedictionary.com/epidemic, (accessed July 1,
 6               2020).
                                                                                 Denied
 7      11       The American Heritage® Medical Dictionary. (2007).              Granted
                 https://medical-dictionary.thefreedictionary.com/epitope,
 8               (accessed July 1, 2020).                                        Denied
 9      12       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
                 dictionary.thefreedictionary.com/etiology, (accessed July 1,
10               2020).                                                          Denied
11      13       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
                 dictionary.thefreedictionary.com/histopathology, (accessed
12               July 1, 2020)                                                   Denied
13      14       Williams & Meyers (2002). Immune-mediated Inflammatory
                 Disorders (I.M.I.D.s): The Economic and Clinical Costs. The     Granted
14               American Journal of Managed Care 8(21 Suppl):S664-S681.
                 https://pubmed.ncbi.nlm.nih.gov/12516953, (accessed June        Denied
15               9, 2020).
        15       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
16               dictionary.thefreedictionary.com/immune+system, (accessed
                 July 1, 2020).                                                  Denied
17
        16       Miller-Keane Encyclopedia and Dictionary of Medicine,
18               Nursing, and Allied Health, Seventh Edition. (2003).            Granted
                 https://medical-
19               dictionary.thefreedictionary.com/inflammation, (accessed        Denied
                 July 1, 2020).
20
        17       MedicineNet, Medical Definition of Macrophage; Medical          Granted
21               Author: William C. Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey
22               =4238, (accessed July 1, 2020).                                 Denied
        18       Segen's Medical Dictionary. (2012). https://medical-            Granted
23               dictionary.thefreedictionary.com/medical+emergency,
                 (accessed July 1, 2020).                                        Denied
24
        19       MedicineNet, Medical Definition of Myalgia; Medical             Granted
25               Author: William C. Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey
26               =12008, (accessed July 1, 2020)                                 Denied
27
28
                                                -3-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 4 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        20       MedlinePlus, U.S. National Library of Medicine, Myelin.         Granted
 3               https://medlineplus.gov/ency/article/002261.htm, (accessed
                 July 1, 2020).                                                  Denied
 4
        21       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
 5               dictionary.thefreedictionary.com/pandemic, (accessed July 1,
                 2020).                                                          Denied
 6
        22       Farlex Partner Medical Dictionary. (2012). https://medical-     Granted
 7               dictionary.thefreedictionary.com/pathogenesis, (accessed
                 July 1, 2020).                                                  Denied
 8
        23       Legal Information Institute, Cornell Law School. Permanent      Granted
 9               Injury. https://www.law.cornell.edu/wex/permanent_injury,
                 (accessed June 29, 2020).                                       Denied
10
        24       CDC Foundation, What Is Public Health?                          Granted
11               https://www.cdcfoundation.org/what-public-health,
                 (accessed July 1, 2020).                                        Denied
12
        25       Segen's Medical Dictionary. (2012). https://medical-            Granted
13               dictionary.thefreedictionary.com/progressive+disease,
                 (accessed July 1, 2020).                                        Denied
14
        26       The American Heritage® Medical Dictionary. (2007).              Granted
15               https://medical-dictionary.thefreedictionary.com/regression,
                 (accessed July 1, 2020).                                        Denied
16
        27       Murphy et al. (2018). Mortality in the United States, 2017.     Granted
17               NCHS Data Brief No. 328.
                 https://www.cdc.gov/nchs/data/databriefs/db328-h.pdf,
18               (accessed June 9, 2020).                                        Denied
19      28       MacDorman et al. (2014). International comparisons of
                 infant mortality and related factors: United States and         Granted
20               Europe, 2010. National Vital Statistics Reports 63(5):1-6.
                 https://www.cdc.gov/nchs/data/nvsr/nvsr63/nvsr63_05.pdf,        Denied
21               (accessed June 9, 2020).
        29       Citation: Mogensen, S.W., et al. (2017), The Introduction of
22               Diphtheria-Tetanus-Pertussis and Oral Polio Vaccine             Granted
                 Among Young Infants in an Urban African Community: A
23               Natur..., EBioMedicine,
                 http://dx.doi.org/10.1016/j.ebiom.2017.01.041 (accessed         Denied
24               June 23, 2020).
25      30       Citation: Aaby et al. (2020). The non-specific and sex-         Granted
                 differential effects of vaccines. Nature Reviews Immunology.
26               https://doi.org/10.1038/s41577-020-0338-x, (accessed June
                 9, 2020).                                                       Denied
27
28
                                                -4-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 5 of 51



 1   EXHIBIT                             CITATION                              ADMISSIBILITY
     NUMBER
 2
        31       Gale Encyclopedia of Medicine. (2008). https/medical-          Granted
 3               dictionary.thefreedictionary.com/sudden+infant+death+synd
                 rome, (accessed July 1, 2020).                                 Denied
 4
        32       Centers for Disease Control and Prevention, About SUID and     Granted
 5               SIDS. https://www.cdc.gov/sids/about/index.htm, (accessed
                 July 1, 2020).                                                 Denied
 6
        33       Haynes RL. Chapter 32. Biomarkers of Sudden Infant Death
 7               Syndrome (SIDS) Risk and SIDS Death. In: Duncan JR,
                 Byard RW, eds. SIDS Sudden Infant and Early Childhood          Granted
 8               Death: The Past, the Present and the Future. Adelaide (AU):
                 University of Adelaide Press; 2018.                            Denied
 9               https://www.ncbi.nlm.nih.gov/books/NBK513404, (accessed
                 July 1, 2020).
10
        34       Bairoliya & Fink. (2018). Causes of death and infant
11               mortality rates among full-term births in the United States    Granted
                 between 2010 and 2012: An observational study. PLoS Med
12               15(3): e1002531.
                 https://doi.org/10.1371/journal.pmed.1002531, (accessed        Denied
13               June 23, 2020).
        35       Centers for Disease Control and Prevention, Vaccines and       Granted
14               Sudden Infant Death Syndrome (SIDS).
                 https://www.cdc.gov/vaccinesafety/concerns/sids.html,
15               (accessed June 23, 2020).                                      Denied

16      36       Puliyel & Sathyamala (2018). Infanrix hexa and sudden
                 death: a review of the periodic safety update reports          Granted
17               submitted to the European Medicines Agency. Indian
                 Journal of Medical Ethics 3(1):43-47.
                 https://doi.org/10.20529/IJME.2017.079, (accessed June 9,      Denied
18
                 2020).
19      37       Citation: D'Errico et al. (2008). Beta-tryptase and
                 quantitative mast-cell increase in a sudden infant death       Granted
20               following hexavalent immunization. Forensic Science
                 International 179(2-3):e25-e29.
21               https://doi.org/10.1016/j.forsciint.2008.04.018, (accessed     Denied
                 June 9, 2020).
22
        38       Matturri et al. (2014). Sudden infant death following
23               hexavalent vaccination: a neuropathologic study. Current       Granted
                 Medicinal Chemistry 21(7):941-946.
24               https://doi.org/10.2174/09298673113206660289, (accessed        Denied
                 June 9, 2020).
25      39       Osawa et al. (2019). Sudden Infant Death After Vaccination.
                 The American Journal of Forensic Medicine and Pathology        Granted
26               40(3):232-237.
                 https://doi.org/10.1097/PAF.0000000000000494, (accessed        Denied
27               May 19, 2020).
28
                                                -5-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 6 of 51



 1   EXHIBIT                              CITATION                                ADMISSIBILITY
     NUMBER
 2
        40       MedicineNet, Medical Definition of Chronic disease;               Granted
 3               Medical Author: William C. Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey
 4               =33490, (accessed July 1, 2020).                                  Denied

 5      41       National Center for Chronic Disease Prevention and Health
                 Promotion, Centers for Disease Control and Prevention,            Granted
 6               About Chronic Diseases.
                 https://www.cdc.gov/chronicdisease/about/index.htm,               Denied
 7               (accessed July 1, 2020).
        42       Bethell et al. (2011). A national and state profile of leading
 8               health problems and health care quality for US children: key      Granted
                 insurance disparities and across-state variations. Academic
 9               Pediatrics 11(3 Suppl):S22-S33.
                 https://doi.org/10.1016/j.acap.2010.08.011, (accessed June        Denied
10               10, 2020).
11      43       Centers for Disease Control and Prevention, Multiple
                 Chronic Conditions Among Outpatient Pediatric Patients,           Granted
12               Southeastern Michigan, 2008–2013. BRIEF, Vol. 12, 2015.
                 https://www.cdc.gov/pcd/issues/2015/14_0397.htm,                  Denied
13               (accessed June 10, 2020).
        44       Van Cleave et al. (2010). Dynamics of Obesity and Chronic         Granted
14               Health Conditions among Children and Youth. JAMA
                 303(7):623–630. https://doi.org/10.1001/jama.2010.104,
15               (accessed June 10, 2020).                                         Denied

16      45       Perrin et al. (2014). The rise in chronic conditions among
                 infants, children, and youth can be met with continued health     Granted
17               system innovations. Health Affairs 33(12):2099-2105.
                 https://doi.org/10.1377/hlthaff.2014.0832, (accessed June 10,     Denied
18               2020).
        46       Dima et al. (2018). Prescription Medication Use Among             Granted
19               Children and Adolescents in the United States. Pediatrics
                 142(3):e20181042. https://doi.org/10.1542/peds.2018-1042,
20               (accessed June 10, 2020).                                         Denied
21      47       National Center for Chronic Disease Prevention and Health
                 Promotion, Centers for Disease Control and Prevention,            Granted
22               Chronic Diseases in America.
                 https://www.cdc.gov/chronicdisease/resources/infographic/c        Denied
23               hronic-diseases.htm, (accessed July 1, 2020).
        48       Aspen Health Strategy Group, The Aspen Institute,
24               Washington DC (2019). Reducing the Burden of Chronic              Granted
                 Disease.
25               https://assets.aspeninstitute.org/content/uploads/2019/02/AH
                 SG-Chronic-Disease-Report-2019.pdf, (accessed May 2,              Denied
26               2020).
27
28
                                                -6-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 7 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        49       National Center for Chronic Disease Prevention and Health
 3               Promotion, Centers for Disease Control and Prevention,           Granted
                 Health and Economic Costs of Chronic Diseases.
 4               https://www.cdc.gov/chronicdisease/about/costs/index.htm#r       Denied
                 ef1, (accessed July 1, 2020).
 5
        50       Allegrante et al. (2019). Interventions to Support Behavioral    Granted
 6               Self-Management of Chronic Diseases. Annual Review of
                 Public Health 40:127-146. https://doi.org/10.1146/annurev-
                 publhealth-040218-044008, (accessed May 2, 2020).                Denied
 7
        51       The Partnership to Fight Chronic Disease, Fact Sheet: The
 8               Growing Crisis of Chronic Disease in the United States.          Granted
                 https://www.fightchronicdisease.org/sites/default/files/docs/
 9               GrowingCrisisofChronicDiseaseintheUSfactsheet_81009.pdf          Denied
                 , (accessed May 2, 2020).
10
        52       Centers for Disease Control and Prevention, Developmental        Granted
11               Disabilities.
                 https://www.cdc.gov/ncbddd/developmentaldisabilities/index
                 .html, (accessed July 1, 2020). See Exhibit PRJN1-5A             Denied
12
        53       Centers for Disease Control and Prevention, Developmental        Granted
13               Disabilities.
                 https://www.cdc.gov/ncbddd/developmentaldisabilities/facts.
14               html (accessed July 1, 2020).                                    Denied

15      54       The American Heritage® Medical Dictionary. (2007)                Granted
                 https://medical-
16               dictionary.thefreedictionary.com/Neurodevelopmental+disor
                 ders, (accessed July 1, 2020).                                   Denied
17      55       Grandjean & Landrigan (2014). Neurobehavioural effects of        Granted
                 developmental toxicity. Lancet Neurology 13(3):330–338.
18               https://doi.org/10.1016/S1474-4422(13)70278-3, (accessed
                 April 27, 2020).                                                 Denied
19
        56       Gale Encyclopedia of Medicine. (2008). https://medical-          Granted
20               dictionary.thefreedictionary.com/autism, (accessed July 1,
                 2020).                                                           Denied
21
        57       The American Heritage® Medical Dictionary. (2007).               Granted
22               https://medical-
                 dictionary.thefreedictionary.com/autism+spectrum+disorders
23               , (accessed April 27, 2020).                                     Denied
        58       Kogan et al. (2018). The Prevalence of Parent-Reported           Granted
24               Autism Spectrum Disorder Among US Children. Pediatrics
                 142(6):e20174161. https://doi.org/10.1542/peds.2017-4161,
25               (accessed April 27, 2020).                                       Denied
26
27
28
                                                -7-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 8 of 51



 1   EXHIBIT                            CITATION                              ADMISSIBILITY
     NUMBER
 2
        59       Centers for Disease Control and Prevention, Morbidity and
 3               Mortality Weekly Report, March 27, 2020. Prevalence of
                 Autism Spectrum Disorder Among Children Aged 8 Years —        Granted
 4               Autism and Developmental Disabilities Monitoring Network,
                 11 Sites, United States, 2016.                                Denied
 5               https://www.cdc.gov/mmwr/volumes/69/ss/ss6904a1.htm?s_
                 cid=ss6904a1_w, (accessed July 1, 2020).
 6
        60       Nevison et al. (2018). California Autism Prevalence Trends
 7               from 1931 to 2014 and Comparison to National ASD Data         Granted
                 from IDEA and ADDM. Journal of Autism and
 8               Developmental Disorders 48:4103–4117.
                 https://doi.org/10.1007/s10803-018-3670-2, (accessed April    Denied
 9               27, 2020).
        61       Centers for Disease Control and Prevention, Summary of        Granted
10               Autism Spectrum Disorder (ASD) Prevalence Studies.
                 https://www.cdc.gov/ncbddd/autism/documents/ASDPrevale
11               nceDataTable2016-508.pdf, (accessed April 27, 2020).          Denied

12      62       Hossain et al. (2020). Prevalence of comorbid psychiatric
                 disorders among people with autism spectrum disorder: An      Granted
13               umbrella review of systematic reviews and meta-analyses.
                 Psychiatry Research 287:112922.
                 https://doi.org/10.1016/j.psychres.2020.112922, (accessed     Denied
14
                 April 27, 2020).
15      63       Autism Speaks, Medical Conditions Associated with Autism.     Granted
                 https://www.autismspeaks.org/medical-conditions-
16               associated-autism, (accessed July 1, 2020).                   Denied
17      64       Centers for Disease Control and Prevention, What is Autism    Granted
                 Spectrum Disorder?
18               https://www.cdc.gov/ncbddd/autism/facts.html, (accessed
                 July 1, 2020).                                                Denied
19
        65       Meltzer & Van de Water (2017). The Role of the Immune
20               System in Autism Spectrum Disorder.                           Granted
                 Neuropsychopharmacology 42(1):284-298.
21               https://doi.org/10.1038/npp.2016.158, (accessed May 7,        Denied
                 2020).
22      66       Pelch et al. (2019). Environmental Chemicals and Autism: A    Granted
                 Scoping Review of the Human and Animal Research.
23               Environmental Health Perspectives 127(4):46001.
                 https://doi.org/10.1289/EHP4386, (accessed May 1, 2020).      Denied
24
        67       Patterson (2011). Maternal infection and immune
25               involvement in autism. Trends in Molecular Medicine           Granted
                 17(7):389-394.
26               https://doi.org/10.1016/j.molmed.2011.03.001, (accessed       Denied
                 May 1, 2020).
27
28
                                                -8-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 9 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        68       Lavelle et al. (2014). Economic burden of childhood autism       Granted
 3               spectrum disorders. Pediatrics 133(3):e520–e529.
                 https://doi.org/10.1542/peds.2013-0763, (accessed May 1,
 4               2020).                                                           Denied

 5      69       Autism Speaks, New Research Finds Annual Cost of Autism
                 Has More Than Tripled to $126 Billion in the U.S. and            Granted
 6               Reached £34 Billion in the U.K.
                 https://www.autismspeaks.org/press-release/new-research-
                 finds-annual-cost-autism-has-more-tripled-126-billion-us-        Denied
 7
                 and-reached, (accessed July 1, 2020).
 8      70       Gale Encyclopedia of Medicine. (2008). https://medical-          Granted
                 dictionary.thefreedictionary.com/Attention-
 9               deficit+hyperactivity+disorder, (accessed July 1, 2020).         Denied
10      71       Centers for Disease Control and Prevention, Data and             Granted
                 Statistics about ADHD.
11               https://www.cdc.gov/ncbddd/adhd/data.html, (accessed July
                 1, 2020).                                                        Denied
12
        72       National Institute of Mental Health, Attention-                  Granted
13               Deficit/Hyperactivity Disorder (ADHD),
                 https://www.nimh.nih.gov/health/statistics/attention-deficit-
                 hyperactivity-disorder-adhd.shtml, (accessed July 1, 2020).      Denied
14
        73       Centers for Disease Control and Prevention, Trends in the
15               Parent-Report of Health Care Provider-Diagnosis and              Granted
                 Medication Treatment for ADHD: United States, 2003—
16               2011. https://www.cdc.gov/ncbddd/adhd/features/key-              Denied
                 findings-adhd72013.html, (accessed February 29, 2020).
17
        74       Visser et al. (2014). Trends in the parent-report of health
18               care provider-diagnosed and medicated attention-
                 deficit/hyperactivity disorder: United States, 2003-2011.        Granted
19               Journal of the American Academy of Child & Adolescent
                 Psychiatry 53(1):34–46.e2.                                       Denied
20               https://doi.org/10.1016/j.jaac.2013.09.001, (accessed May 1,
                 2020).
21      75       Removed                                                         NA
22      76       WebMD, Attention Deficit Hyperactivity Disorder: Causes          Granted
                 of ADHD. https://www.webmd.com/add-adhd/childhood-
23               adhd/adhd-causes, (accessed April 28, 2020).                     Denied
24      77       Sibley et al. (2010). The delinquency outcomes of boys with
                 ADHD with and without comorbidity. Journal of Abnormal           Granted
25               Child Psychology 39(1):21-32.
                 https://doi.org/10.1007/s10802-010-9443-9, (accessed May         Denied
26               1, 2020).
27
28
                                                -9-
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 10 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        78       Harpin (2005). The effect of ADHD on the life of an
 3               individual, their family, and community from preschool to        Granted
                 adult life. Archives of Disease in Childhood 90(Suppl 1):i2-
 4               i7. https://doi.org/10.1136/adc.2004.059006, (accessed May       Denied
                 1, 2020).
 5
        79       Classi et al. (2012). Social and emotional difficulties in
                 children with ADHD and the impact on school attendance           Granted
 6
                 and healthcare utilization. Child and Adolescent Psychiatry
 7               and Mental Health 6(1):33. https://doi.org/10.1186/1753-         Denied
                 2000-6-33, (accessed May 1, 2020).
 8      80       Merrill et al. (2020). Functional Outcomes of Young Adults
                 with Childhood ADHD: A Latent Profile Analysis. Journal          Granted
 9               of Clinical Child & Adolescent Psychology, 49(2):215-228.
                 https://doi.org/10.1080/15374416.2018.1547968, (accessed         Denied
10               June 24, 2020).
11      81       Pelham et al. (2020). The long-term financial outcome of         Granted
                 children diagnosed with ADHD. Journal of Consulting and
12               Clinical Psychology 88(2):160-171.
                 https://doi.org/10.1037/ccp0000461, (accessed May 1, 2020).      Denied
13      82       Birnbaum et al. (2005). Costs of attention deficit-
                 hyperactivity disorder (ADHD) in the US: excess costs of         Granted
14               persons with ADHD and their family members in 2000.
                 Current Medical Research & Opinion 21(2):195‐206.
15               https://doi.org/10.1185/030079904X20303, (accessed               Denied
                 June24, 2020).
16
        83       Doshi et al. (2012). Economic Impact of Childhood and
17               Adult Attention-Deficit/Hyperactivity Disorder in the United     Granted
                 States. Journal of the American Academy of Child &
18               Adolescent Psychiatry 51(10):990-1002.e2.
                 https://doi.org/10.1016/j.jaac.2012.07.008, (accessed June24,    Denied
19               2020).
        84       Matza et al. (2005). A review of the economic burden of          Granted
20               ADHD. Cost Effectiveness and Resource Allocation 3:5.
                 https://doi.org/10.1186/1478-7547-3-5, (accessed May 1,
21               2020).                                                           Denied
22      85       Guo et al. (2018). Treatment Patterns and Costs Among
                 Children Aged 2 to 17 Years With ADHD in New York                Granted
23               State Medicaid in 2013. Journal of Attention Disorders
                 1087054718816176.
24               https://doi.org/10.1177/1087054718816176, (accessed May          Denied
                 1, 2020).
25      86       Robb et al. (2011). The Estimated Annual Cost of ADHD to         Granted
                 the U.S. Education System. School Mental Health 3(3):169-
26               177. https://doi.org/10.1007/s12310-011-9057-6, (accessed
                 May 1, 2020).                                                    Denied
27
28
                                               - 10 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 11 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        87       Centers for Disease Control and Prevention, Learning             Granted
 3               Disorders in Children.
                 https://www.cdc.gov/ncbddd/childdevelopment/learning-
 4               disorder.html, (accessed on July 1, 2020).                       Denied

 5      88       Boat TF, Wu JT, eds. Washington (DC): National
                 Academies Press (US); 2015. Mental Disorders and                 Granted
 6               Disabilities Among Low-Income Children.
                 https://www.ncbi.nlm.nih.gov/books/NBK332880/,                   Denied
 7               (accessed on May 8, 2020).
        89       National Institutes of Health, National Institute on Deafness
 8               and Other Communication Disorders, Quick Statistics About        Granted
                 Voice, Speech, Language.
 9               https://www.nidcd.nih.gov/health/statistics/quick-statistics-    Denied
                 voice-speech-language, (accessed May 6, 2020).
10
        90       Mayo Clinic, Epilepsy, https://www.mayoclinic.org/diseases-      Granted
11               conditions/epilepsy/symptoms-causes/syc-20350093,
                 (accessed July 1, 2020).                                         Denied
12
        91       Centers for Disease Control and Prevention, Epilepsy Data        Granted
13               and Statistics. https://www.cdc.gov/epilepsy/data/index.html,
                 (accessed July 1, 2020).                                         Denied
14
        92       Centers for Disease Control and Prevention, More                 Granted
15               Americans have epilepsy than ever before.
                 https://www.cdc.gov/media/releases/2017/p0810-epilepsy-
                 prevalence.html, (accessed July 1, 2020).                        Denied
16
        93       Centers for Disease Control and Prevention, Childhood            Granted
17               Vaccines and Febrile Seizures.
                 https://www.cdc.gov/vaccinesafety/concerns/febrile-
18               seizures.html, (accessed July 1, 2020).                          Denied
19      94       Centers for Disease Control and Prevention, Measles,             Granted
                 Mumps, Rubella (MMR) Vaccine, Safety Information.
20               https://www.cdc.gov/vaccinesafety/vaccines/mmr-
                 vaccine.html, (accessed July 1, 2020).                           Denied
21      95       U.S. National Library of Medicine, Genetics Home                 Granted
                 Reference. Tourette Syndrome (accessed on June 25, 2020).
22
                                                                                  Denied
23      96       Centers for Disease Control and Prevention, Data &               Granted
                 Statistics on Tourette Syndrome.
24               https://www.cdc.gov/ncbddd/tourette/data.html, (accessed
                 July 1, 2020).                                                   Denied
25
        97       Centers for Disease Control and Prevention, Risk Factors         Granted
26               and Causes for Tourette Syndrome.
                 https://www.cdc.gov/ncbddd/tourette/riskfactors.html,
27               (accessed July 1, 2020).                                         Denied

28
                                               - 11 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 12 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        98       National Institute of Mental Health, Mental Illness.            Granted
 3               https://www.nimh.nih.gov/health/statistics/mental-
                 illness.shtml, (accessed July 1, 2020).                         Denied
 4
        99       Centers for Disease Control and Prevention, Children's          Granted
 5               Mental Disorders.
                 https://www.cdc.gov/childrensmentalhealth/symptoms.html
 6               (accessed July 1, 2020).                                        Denied

 7      100      Child Mind Institute, 2016 Child Mind Institute Children’s      Granted
                 Mental Health Report.
 8               https://childmind.org/downloads/2016%20Childrens%20Me
                 ntal%20Health%20Report.pdf, (accessed May 6, 2020).             Denied
 9      101      United States Centers for Disease Control and Prevention,       Granted
                 Improving Children’s Behavioral Health.
10               https://www.cdc.gov/childrensmentalhealth/features/child-
                 mental-health.html, (accessed July 1, 2020).                    Denied
11
        102      Leslie et al. (2017). Temporal Association of Certain
12               Neuropsychiatric Disorders Following Vaccination of             Granted
                 Children and Adolescents: A Pilot Case-Control Study.
13               Frontiers in Psychiatry 8:3.
                 https://doi.org/10.3389/fpsyt.2017.00003, (accessed May 13,     Denied
14               2020).
        103      Kuhlman et al. (2018). Within-subject associations between
15               inflammation and features of depression: Using the flu          Granted
                 vaccine as a mild inflammatory stimulus. Brain, Behavior,
16               and Immunity 69:540-547.
                 https://doi.org/10.1016/j.bbi.2018.02.001, (accessed May 13,    Denied
17               2020).
18      104      National Institute of Mental Health, Depression.                Granted
                 https://www.nimh.nih.gov/health/topics/depression/index.sht
19               ml (accessed July 1, 2020).                                     Denied
20      105      Centers for Disease Control and Prevention, Anxiety and         Granted
                 depression in children: Get the facts.
21               https://www.cdc.gov/childrensmentalhealth/features/anxiety-
                 depression-children.html, (accessed July 1, 2020).              Denied
22      106      Centers for Disease Control and Prevention, National Center
                 for Health Statistics, Prevalence of Depression Among           Granted
23               Adults Aged 20 and Over: United States, 2013–2016, NCHS
                 Data Brief No. 303, February 2018.
24               https://www.cdc.gov/nchs/data/databriefs/db303.pdf,             Denied
                 accessed May 5, 2020).
25
26
27
28
                                               - 12 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 13 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        107      Department of Health and Human Services (HHS),
 3               Substance Abuse and Mental Health Services Administration
                 (SAMHSA), Key Substance Use and Mental Health                      Granted
 4               Indicators in the United States: Results from the 2018
                 National Survey on Drug Use and Health.
 5               https://www.samhsa.gov/data/sites/default/files/cbhsq-             Denied
                 reports/NSDUHNationalFindingsReport2018/NSDUHNatio
 6               nalFindingsReport2018.pdf, (accessed July 5, 2020).
 7      108      National Institute of Mental Health, Anxiety Disorders,            Granted
                 https://www.nimh.nih.gov/health/topics/anxiety-
 8               disorders/index.shtml, (accessed July 1, 2020).                    Denied
 9      109      Anxiety and Depression Association of America, Fact and            Granted
                 Statistics. https://adaa.org/about-adaa/press-room/facts-
10               statistics, (accessed July 1, 2020).                               Denied
11      110      National Institute of Mental Health. Obsessive Compulsive          Granted
                 Disorder. https://www.nimh.nih.gov/health/topics/obsessive-
12               compulsive-disorder-ocd/index.shtml, (accessed July 1,
                 2020).                                                             Denied
13      111      Krebs & Heyman (2015). Obsessive-compulsive disorder in            Granted
                 children and adolescents. Archives of Disease in Childhood
14               100(5):495-499. https://doi.org/10.1136/archdischild-2014-
                 306934, (accessed May 7, 2020).                                    Denied
15
        112      Centers for Disease Control and Prevention, Obsessive-             Granted
16               Compulsive Disorder in Children.
                 https://www.cdc.gov/childrensmentalhealth/ocd.html,
                 (accessed July 1, 2020).                                           Denied
17
        113      Centers for Disease Control and Prevention, National Center
18               for Health Statistics Data Brief No. 330, November, 2108.          Granted
                 Suicide Mortality in the United States, 1999–2017,
19               https://www.cdc.gov/nchs/products/databriefs/db330.htm,            Denied
                 (accessed May 13, 2020).
20
        114      Mercado et al. (2017). Trends in Emergency Department
21               Visits for Nonfatal Self-inflicted Injuries Among Youth            Granted
                 Aged 10 to 24 Years in the United States, 2001-2015. JAMA
22               318(19):1931–1933.
                 https://doi.org/10.1001/jama.2017.13317, (accessed May 13,         Denied
23               2020).
        115      National Institute of Diabetes and Digestive and Kidney
24               Diseases, What is Diabetes?                                        Granted
                 https://www.niddk.nih.gov/health-
25               information/diabetes/overview/what-is-diabetes, (accessed          Denied
                 July 1, 2020).
26
        116      The American Diabetes Association, Statistics About                Granted
27               Diabetes.
                 https://www.diabetes.org/resources/statistics/statistics-about-
28               diabetes, (accessed July 1, 2020).                                 Denied

                                               - 13 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 14 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        117      Dabelea et al. (2014). Prevalence of type 1 and type 2
 3               diabetes among children and adolescents from 2001 to 2009.       Granted
                 JAMA 311(17):1778-1786.
 4               https://doi.org/10.1001/jama.2014.3201, (accessed May 13,        Denied
                 2020).
 5
        118      The American Diabetes Association (2018). Economic Costs         Granted
 6               of Diabetes in the U.S. in 2017. Diabetes Care dci180007.
                 https://doi.org/10.2337/dci18-0007, (accessed May 13,
                 2020).                                                           Denied
 7
        119      Mayo Clinic, Type 1 Diabetes.                                    Granted
 8               https://www.mayoclinic.org/diseases-conditions/type-1-
                 diabetes/symptoms-causes/syc-20353011 (accessed July 1,
 9               2020).                                                           Denied

10      120      Removed                                                         NA

11      121      National Cancer Institute, NCI Dictionary of Cancer Terms.       Granted
                 https://www.cancer.gov/publications/dictionaries/cancer-
12               terms/def/cancer, (accessed July 1, 2020).                       Denied
13      122      National Cancer Institute, Child and Adolescent Cancers          Granted
                 Fact Sheet. https://www.cancer.gov/types/childhood-
14               cancers/child-adolescent-cancers-fact-sheet, (accessed July
                 1, 2020).                                                        Denied
15      123      American Cancer Society, Key Statistics for Childhood            Granted
                 Cancers. https://www.cancer.org/cancer/cancer-in-
16               children/key-statistics.html, (accessed July 1, 2020).           Denied
17      124      Siegel et al. (2017). Colorectal Cancer Incidence Patterns in
                 the United States, 1974–2013. Journal of the National            Granted
18               Cancer Institute 109(8):djw322.
                 https://doi.org/10.1093/jnci/djw322, (accessed May 13,           Denied
19               2020).
20      125      Centers for Disease Control and Prevention, Infertility FAQs.    Granted
                 https://www.cdc.gov/reproductivehealth/infertility/index.htm
21               , (accessed May 13, 2020).                                       Denied
22      126      Farlex Partner Medical Dictionary. (2012). https://medical-      Granted
                 dictionary.thefreedictionary.com/allergy, (accessed July 1,
23               2020).                                                           Denied
24      127      Gale Encyclopedia of Medicine. (2008). https://medical-          Granted
                 dictionary.thefreedictionary.com/allergic+rhinitis, (accessed
25               July 1, 2020).                                                   Denied
26      128      Collins Dictionary of Medicine. (2004, 2005).                    Granted
                 https://medical-
27               dictionary.thefreedictionary.com/food+allergy, (accessed
                 July 1, 2020).                                                   Denied
28
                                               - 14 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 15 of 51



 1   EXHIBIT                              CITATION                              ADMISSIBILITY
     NUMBER
 2
        129      Gale Encyclopedia of Medicine. (2008). https://medical-         Granted
 3               dictionary.thefreedictionary.com/atopic+dermatitis,
                 (accessed July 1, 2020).                                        Denied
 4
        130      Gale Encyclopedia of Medicine. (2008). https://medical-         Granted
 5               dictionary.thefreedictionary.com/anaphylaxis, (accessed July
                 1, 2020).                                                       Denied
 6
        131      Asthma and Allergy Foundation of America, Allergy Facts         Granted
 7               and Figures. https://www.aafa.org/allergy-facts/, (accessed
                 July 1, 2020).                                                  Denied
 8
        132      Centers for Disease Control and Prevention, Allergies and       Granted
 9               Hay Fever. https://www.cdc.gov/nchs/fastats/allergies.htm,
                 (accessed July 1, 2020).                                        Denied
10
        133      Food Allergy Research and Education, Fact and Statistics.       Granted
11               https://www.foodallergy.org/resources/facts-and-statistics,
                 (accessed May 12, 2020).                                        Denied
12
        134      Centers for Disease Control and Prevention, National Center
13               for Health Statistics, Data Brief No. 121, 2013. Trends in      Granted
                 Allergic Conditions Among Children: United States, 1997–
14               2011. https://www.cdc.gov/nchs/data/databriefs/db121.pdf,       Denied
                 (accessed April 29, 2020).
15
        135      Dinakar (2012). Anaphylaxis in children: current
16               understanding and key issues in diagnosis and treatment.        Granted
                 Current Allergy and Asthma Reports 12(6):641-649.
17               https://doi.org/10.1007/s11882-012-0284-1, (accessed May        Denied
                 12, 2020).
18      136      Gupta et al. (2013). The economic impact of childhood food
                 allergy in the United States. JAMA Pediatrics                   Granted
19               167(110):1026-1031.
                 https://doi.org/10.1001/jamapediatrics.2013.2376, (accessed     Denied
20               May 12, 2020).
21      137      Xi et al. (2014). Role of aluminum adjuvant in producing an
                 allergic rhinitis animal model. Genetics and Molecular          Granted
22               Research 13(3):5173-5181.
                 https://doi.org/10.4238/2014.July.7.10, (accessed May 12,       Denied
23               2020).
        138      Ahrens et al. (2014). Development of an animal model to
24               evaluate the allergenicity of food allergens. International     Granted
                 Archives of Allergy and Immunology 164(2):89-96.
25               https://doi.org/10.1159/000363109, (accessed May 12,            Denied
                 2020).
26
        139      Gale Encyclopedia of Medicine. (2008). https://medical-         Granted
27               dictionary.thefreedictionary.com/asthma, (accessed July 1,
                 2020).                                                          Denied
28
                                               - 15 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 16 of 51



 1   EXHIBIT                             CITATION                              ADMISSIBILITY
     NUMBER
 2
        140      Centers for Disease Control and Prevention, Most Recent        Granted
 3               National Asthma Data.
                 https://www.cdc.gov/asthma/most_recent_national_asthma_
 4               data.htm, (accessed July 1, 2020).                             Denied

 5      141      Centers for Disease Control and Prevention, Asthma in the      Granted
                 US. https://www.cdc.gov/vitalsigns/asthma/index.html,
 6               (accessed July 1, 2020).
                                                                                Denied
 7      142      Serebrisky & Wiznia (2019). Pediatric Asthma: A Global         Granted
                 Epidemic. Ann Glob Health 85(1):6.
 8               https://doi.org/10.5334/aogh.2416, (accessed May 12, 2020).    Denied
 9      143      Centers for Disease Control and Prevention, You Can            Granted
                 Control Your Asthma.
10               https://www.cdc.gov/nceh/features/asthmaawareness/index.h
                 tml, (accessed July 1, 2020).                                  Denied
11      144      Propp & Becker (2013). Prevention of asthma: where are we
                 in the 21st century? Expert Review of Clinical Immunology      Granted
12               9(12):1267–1278.
                 https://doi.org/10.1586/1744666x.2013.858601, (accessed        Denied
13               July 1, 2020).
14      145      Bates et al. (2009). Animal models of asthma. American
                 Journal of Physiology - Lung Cellular and Molecular            Granted
15               Physiology 297(3):L401‐L410.
                 https://doi.org/10.1152/ajplung.00027.2009, (accessed May      Denied
16               12, 2020).
        146      Lahdenperäa et al. (2008). Kinetics of asthma- and allergy-
17               associated immune response gene expression in peripheral
                 blood mononuclear cells from vaccinated infants after in       Granted
18               vitro re-stimulation with vaccine antigen. Vaccine
                 26(14):1725-1730.                                              Denied
19               https://doi.org/10.1016/j.vaccine.2008.01.041, (accessed
                 May 12, 2020).
20
        147      Gale Encyclopedia of Medicine. (2008). https://medical-        Granted
21               dictionary.thefreedictionary.com/erythema+multiforme
                 (accessed July 1, 2020).                                       Denied
22
        148      Gale Encyclopedia of Medicine. (2008). https://medical-        Granted
23               dictionary.thefreedictionary.com/toxic+epidermal+necrolysis
                 (accessed July 1, 2020).                                       Denied
24
        149      Su et al. (2020). Erythema multiforme, Stevens Johnson
25               syndrome, and toxic epidermal necrolysis reported after        Granted
                 vaccination, 1999-2017. Vaccine 38(7):1746-1752.
26               https://doi.org/10.1016/j.vaccine.2019.12.028, accessed May    Denied
                 12, 2020).
27
28
                                               - 16 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 17 of 51



 1   EXHIBIT                             CITATION                              ADMISSIBILITY
     NUMBER
 2
        150      Gale Encyclopedia of Medicine. (2008). https://medical-        Granted
 3               dictionary.thefreedictionary.com/Autoimmune+disorder
                 (accessed July 1, 2020).                                       Denied
 4
        151      National Institute of Allergy and Infectious Diseases,         Granted
 5               Autoimmune Diseases. https://www.niaid.nih.gov/diseases-
                 conditions/autoimmune-diseases, (accessed July 1, 2020).       Denied
 6
        152      Parks et al. (2014). Expert panel workshop consensus
 7               statement on the role of the environment in the development    Granted
                 of autoimmune disease. International Journal of Molecular
 8               Sciences 15(8):14269-14297.
                 https://doi.org/10.3390/ijms150814269, (accessed May 12,       Denied
 9               2020).
10      153      Lerner et al. (2015). The World Incidence and Prevalence of    Granted
                 Autoimmune Diseases is Increasing. International Journal of
11               Celiac Disease 3(4):151-155. https://doi.org/10.12691/ijcd-
                 3-4-8, (accessed May 12, 2020).                                Denied
12      154      Shoenfeld et al. (2020). Complex syndromes of chronic pain,
                 fatigue and cognitive impairment linked to autoimmune          Granted
13               dysautonomia and small fiber neuropathy. Clinical
                 Immunology 214:108384,
14               https://doi.org/10.1016/j.clim.2020.108384, (accessed May      Denied
                 12, 2020).
15
        155      Centers for Disease Control and Prevention, Myalgic            Granted
16               Encephalomyelitis/Chronic Fatigue Syndrome.
                 https://www.cdc.gov/me-cfs/about/index.html, (accessed
                 July 1, 2020).                                                 Denied
17
        156      Gherardi et al. (2019). Myalgia and chronic fatigue
18               syndrome following immunization: macrophagic
                 myofasciitis and animal studies support linkage to aluminum    Granted
19               adjuvant persistency and diffusion in the immune system.
                 Autoimmunity Reviews 18(7):691-705.                            Denied
20               https://doi.org/10.1016/j.autrev.2019.05.006, (accessed May
                 12, 2020).
21
        157      Shoenfeld et al., Chapter 36. “Infections, Vaccinations and    Granted
22               Chronic Fatigue Syndrome.” In: Shoenfeld Y, Agmon-Levin
                 N, and Tomljenovic L eds. Vaccines and Autoimmunity,
23               Wiley-Blackwell, 2015, pp. 345-348.                            Denied
        158      Centers for Disease Control and Prevention, Guillain-Barré     Granted
24               Syndrome.
                 https://www.cdc.gov/vaccinesafety/concerns/guillain-barre-
25               syndrome.html, (accessed July 1, 2020).                        Denied
26      159      Souayah et al. (2011). Guillain–Barré syndrome after
                 Gardasil vaccination: Data from Vaccine Adverse Event          Granted
27               Reporting System 2006–2009. Vaccine 29(5):886-889.
                 https://doi.org/10.1016/j.vaccine.2010.09.020, (accessed       Denied
28               May 12, 2020).
                                               - 17 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 18 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        160      Souayah et al. (2009). Guillain-Barré syndrome after
 3               vaccination in United States: data from the Centers for
                 Disease Control and Prevention/Food and Drug                       Granted
 4               Administration Vaccine Adverse Event Reporting System
                 (1990-2005). Journal of Clinical Neuromuscular Disease             Denied
 5               11(1):1-6. https://doi.org/10.1097/CND.0b013e3181aaa968,
                 (accessed May 12, 2020).
 6
        161      Mayo Clinic, Multiple Sclerosis.                                   Granted
 7               https://www.mayoclinic.org/diseases-conditions/multiple-
                 sclerosis/symptoms-causes/syc-20350269, (accessed July 1,
                 2020).                                                             Denied
 8
        162      Wallin et al. (2019). The prevalence of MS in the United
 9               States: A population-based estimate using health claims data.      Granted
                 Neurology 92(10).
10               https://doi.org/10.1212/WNL.0000000000007035, (accessed            Denied
                 May 12, 2020).
11
        163      MultipleSclerosis.net, MS Statistics.                              Granted
12               https://multiplesclerosis.net/what-is-ms/statistics/, (accessed
                 May 12, 2020).                                                     Denied
13
        164      Tenembaum et al. (2007). International Pediatric MS Study
                 Group. Acute disseminated encephalomyelitis. Neurology             Granted
14
                 68(16 Suppl 2):S23-S36.
15               https://doi.org.10.1212/01.wnl.0000259404.51352.7f,                Denied
                 (accessed May 12, 2020).
16      165      Huynh et al. (2008). Post-vaccination encephalomyelitis:
                 literature review and illustrative case. Clinical Neuroscience     Granted
17               15(12):1315-1322.
                 https://doi.org/10.1016/j.jocn.2008.05.002, (accessed May          Denied
18               12, 2020).
19      166      Karussis & Petrou (2013). The spectrum of post-vaccination
                 inflammatory CNS demyelinating syndromes. Autoimmunity             Granted
20               Reviews 13(3):215-224.
                 https://doi.org.10.1016/j.autrev.2013.10.003, (accessed May        Denied
21               12, 2020).
        167      National Institute of Neurological Disorders and Stroke,
22               Myasthenia Gravis Fact Sheet.                                      Granted
                 https://www.ninds.nih.gov/Disorders/Patient-Caregiver-
23               Education/Fact-Sheets/Myasthenia-Gravis-Fact-Sheet,                Denied
                 (accessed July 1, 2020).
24
        168      Chung et al. (2018). Myasthenia gravis following human             Granted
25               papillomavirus vaccination: a case report. BMC Neurology
                 18(1):222. https://doi.org/10.1186/s12883-018-1233-y,
26               (accessed May 12, 2020).                                           Denied

27
28
                                               - 18 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 19 of 51



 1   EXHIBIT                              CITATION                                  ADMISSIBILITY
     NUMBER
 2
        169      Stübgen (2010). Neuromuscular disorders associated with             Granted
 3               hepatitis B vaccination. Journal of the Neurological Sciences
                 292(1–2):1–4. https://doi.org/10.1016/j.jns.2010.02.016,
 4               (accessed May 12, 2020).                                            Denied

 5      170      National Institute of Neurological Disorders and Stroke,
                 Narcolepsy Fact Sheet.                                              Granted
 6               https://www.ninds.nih.gov/Disorders/Patient-Caregiver-
                 Education/Fact-Sheets/Narcolepsy-Fact-Sheet#3201_1,                 Denied
 7               (accessed July 1, 2020).
        171      Nohynek et al. (2012). AS03 adjuvanted AH1N1 vaccine
 8               associated with an abrupt increase in the incidence of              Granted
                 childhood narcolepsy in Finland. PLoS One 7(3):e33536.
 9               https://doi.org/10.1371/journal.pone.0033536, (accessed             Denied
                 May 12, 2020).
10
        172      Dauvilliers et al. (2013). Increased risk of narcolepsy in
                 children and adults after pandemic H1N1 vaccination in              Granted
11
                 France. Brain 136(Pt 8):2486-2496.
12               https://doi.org/10.1093/brain/awt187, (accessed May 12,             Denied
                 2020).
13      173      Miller et al. (2013). Risk of narcolepsy in children and
                 young people receiving AS03 adjuvanted pandemic A/H1N1              Granted
14               2009 influenza vaccine: retrospective analysis. BMJ
                 346:f794. https://doi.org/10.1136/bmj.f794, (accessed June          Denied
15               6, 2020).
16      174      Stowe et al. (2016). Risk of Narcolepsy after AS03
                 Adjuvanted Pandemic A/H1N1 2009 Influenza Vaccine in                Granted
17               Adults: A Case-Coverage Study in England. Sleep
                 39(5):1051-1057. https://doi:10.5665/sleep.5752, (accessed          Denied
18               May 12, 2020).
        175      Centers for Disease Control and Prevention, Rheumatoid              Granted
19               Arthritis. https://www.cdc.gov/arthritis/basics/rheumatoid-
                 arthritis.html, (accessed July 1, 2020).                            Denied
20
        176      Centers for Disease Control and Prevention, Arthritis-              Granted
21               Related Statistics.
                 https://www.cdc.gov/arthritis/data_statistics/arthritis-related-
22               stats.htm, (accessed July 1, 2020).                                 Denied
23      177      Hunter et al. (2017). Prevalence of Rheumatoid Arthritis in
                 the United States Adult Population in Healthcare Claims             Granted
24               Databases, 2004-2014. Rheumatology International
                 37(9):1551-1557. https://doi.org/10.1007/s00296-017-3726-           Denied
25               1, (accessed May 12, 2020).
        178      Choudhary et al. (2018). Experimental animal models for
26               rheumatoid arthritis. Immunopharmacology &                          Granted
                 Immunotoxicology 40(3):193-200.
27               https://doi.org/10.1080/08923973.2018.1434793, (accessed            Denied
                 May 12, 2020).
28
                                               - 19 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 20 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        179      Croke et al. (2000). Occurrence of Severe Destructive Lyme
 3               Arthritis in Hamsters Vaccinated With Outer Surface Protein     Granted
                 A and Challenged With Borrelia Burgdorferi. Infection &
 4               Immunity 68(2):658-663.
                 https://doi.org/10.1128/iai.68.2.658-663.2000, (accessed        Denied
 5               May 12, 2020).
 6      180      Wang et al. (2017). Vaccinations and risk of systemic lupus
                 erythematosus and rheumatoid arthritis: A systematic review     Granted
 7               and meta-analysis. Autoimmunity Reviews 16 (7):756-765.
                 https://doi.org/10.1016/j.autrev.2017.05.012, (accessed July    Denied
 8               1, 2020).
        181      Mayo Clinic, Juvenile Idiopathic Arthritis.                     Granted
 9               https://www.mayoclinic.org/diseases-conditions/juvenile-
                 idiopathic-arthritis/symptoms-causes/syc-20374082,
10               (accessed July 1, 2020).                                        Denied

11      182      Genetics Home Reference, U.S. National Library of               Granted
                 Medicine, Juvenile Idiopathic Arthritis.
12               https://ghr.nlm.nih.gov/condition/juvenile-idiopathic-
                 arthritis#statistics, (accessed July 1, 2020).                  Denied
13      183      Harrold et al. (2013). Incidence and prevalence of juvenile
                 idiopathic arthritis among children in a managed care           Granted
14               population, 1996-2009. The Journal of Rheumatology
                 40(7):1218–1225. https://doi.org/10.3899/jrheum.120661,         Denied
15               (accessed July 1, 2020).
16      184      Sacks et al. (2007). Prevalence of and annual ambulatory
                 health care visits for pediatric arthritis and other            Granted
17               rheumatologic conditions in the United States in 2001–2004.
                 Arthritis Care & Research 57(8):1439-1445.                      Denied
18               https://doi.org/10.1002/art.23087, (accessed May 12, 2020).
        185      Centers for Disease Control and Prevention, Childhood           Granted
19               Arthritis.
                 https://www.cdc.gov/arthritis/basics/childhood.htm,
20               (accessed July 1, 2020).                                        Denied
21      186      Merck Manual Consumer Version, Systemic Lupus
                 Erythematosus (SLE), (Disseminated Lupus Erythematosus
22               or Lupus), by Alana M. Nevares, MD, The University of           Granted
                 Vermont Medical Center, Last full review/revision Apr 2020.
23               https://www.merckmanuals.com/home/bone,-joint,-and-
                 muscle-disorders/autoimmune-disorders-of-connective-            Denied
24               tissue/systemic-lupus-erythematosus-sle, (accessed July 1,
                 2020).
25      187      Centers for Disease Control and Prevention, Systemic Lupus      Granted
                 Erythematosus.
26               https://www.cdc.gov/lupus/facts/detailed.html#prevalence,
                 (accessed July 1, 2020).                                        Denied
27
28
                                               - 20 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 21 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        188      Yen & Singh (2018). Brief Report: Lupus—An
 3               Unrecognized Leading Cause of Death in Young Females: A            Granted
                 Population-Based Study Using Nationwide Death
 4               Certificates, 2000–2015. Arthritis & Rheumatology
                 70(8):1251-1255. https://doi.org/10.1002/art.40512,                Denied
 5               (accessed May 12, 2020).
 6      189      Gatto et al. (2013). Human papillomavirus vaccine and              Granted
                 systemic lupus erythematosus. Clinical Rheumatology
 7               32:1301–1307. https://doi.org/10.1007/s10067-013-2266-7,
                 (accessed May 12, 2020).                                           Denied
 8      190      Tsumiyama et al. (2009). Self-organized criticality theory of      Granted
                 autoimmunity. PLoS One 4(12):e8382.
 9               https://doi.org/10.1371/journal.pone.0008382, (accessed
                 May 12, 2020).                                                     Denied
10
        191      National Institutes of Arthritis and Muskuloskeletal and Skin      Granted
11               Diseases, Sjögren’s Syndrome.
                 https://www.niams.nih.gov/health-topics/sjogrens-syndrome,
                 (accessed July 1, 2020).                                           Denied
12
        192      American College of Rheumatology, Sjögren's Syndrome.              Granted
13               https://www.rheumatology.org/I-Am-A/Patient-
                 Caregiver/Diseases-Conditions/Sjogrens-Syndrome,
14               (accessed July 1, 2020).                                           Denied

15      193      Bagavant et al. (2014). Alum, an aluminum-based adjuvant,
                 induces Sjögren's syndrome-like disorder in mice. Clinical         Granted
16               and Experimental Rheumatology 32(2):251-255.
                 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3990870/,             Denied
17               (accessed May 12, 2020).
        194      Colafrancesco et al. (2014) Sjögren’s syndrome: Another            Granted
18               facet of the autoimmune/inflammatory syndrome induced by
                 adjuvants (ASIA). Journal of Autoimmunity. 51: 10-16.              Denied
19
        195      Colafrancesco et al. (2016). Autoimmune/Inflammatory
20               Syndrome Induced by Adjuvants and Sjögren's Syndrome.              Granted
                 The Israel Medical Association Journal 18(3-4):150–153.
21               https://pubmed.ncbi.nlm.nih.gov/27228631, (accessed July 1,        Denied
                 2020).
22
        196      Ludvigsson et al. (2013). Increasing incidence of celiac
23               disease in a North American population. The American               Granted
                 Journal of Gastroenterology 108(5):818–824.
24               https://doi.org/10.1038/ajg.2013.60, (accessed May 12,             Denied
                 2020).
25      197      Murray et al. (2003). Trends in the identification and clinical
                 features of celiac disease in a North American community,          Granted
26               1950-2001. Clinical Gastroenterology and Hepatology
                 1(1):19-27. https://doi.org/10.1053/jcgh.2003.50004,               Denied
27               (accessed May 12, 2020).
28
                                               - 21 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 22 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        198      Long et al. (2010). The economics of coeliac disease: a         Granted
 3               population-based study. Alimentary Pharmacology &
                 Therapeutics, 32: 261-269. https://doi.org/10.1111/j.1365-
 4               2036.2010.04327.x, (accessed May 12, 2020).                     Denied

 5      199      Hviid et al. (2018). Human papillomavirus vaccination of
                 adult women and risk of autoimmune and neurological             Granted
 6               diseases. Journal of Internal Medicine 283(2):154-65,
                 https://doi.org/10.1111/joim.12694, (accessed May 12,           Denied
 7               2020).
        200      Centers for Disease Control and Prevention, Inflammatory        Granted
 8               bowel disease (IBD). https://www.cdc.gov/ibd/index.htm,
                 (accessed July 1, 2020).                                        Denied
 9
        201      Centers for Disease Control and Prevention, Inflammatory        Granted
10               bowel disease (IBD), Data and Statistics.
                 https://www.cdc.gov/ibd/data-statistics.htm#2, (accessed
11               July 1, 2020).                                                  Denied

12      202      Rosen et al. (2015). Inflammatory Bowel Disease in              Granted
                 Children and Adolescents. JAMA Pediatrics 169(11):1053–
13               1060. https://doi.org/10.1001/jamapediatrics.2015.1982,
                 (accessed May 12, 2020).                                        Denied
14      203      Centers for Disease Control and Prevention, What is             Granted
                 inflammatory bowel disease (IBD)?
15               https://www.cdc.gov/ibd/what-is-IBD.htm, (accessed May
                 12, 2020).                                                      Denied
16
        204      Dutta & Chacko (2016). Influence of environmental factors
17               on the onset and course of inflammatory bowel disease.          Granted
                 World Journal of Gastroenterology 22(3):1088-1100.
18               https://doi.org/10.3748/wjg.v22.i3.1088, (accessed May 12,      Denied
                 2020).
19      205      Rinaldi et al. (2013). Anti-Saccharomyces cerevisiae
                 Autoantibodies in Autoimmune Diseases: from Bread               Granted
20               Baking to Autoimmunity. Clinical Reviews in Allergy &
                 Immunology 45:152–161. https://doi.org/10.1007/s12016-          Denied
21               012-8344-9, (accessed June 26, 2020).
22      206      Pineton de Chambrun et al. (2015). Vaccination and Risk for
                 Developing Inflammatory Bowel Disease: A Meta-Analysis          Granted
23               of Case–Control and Cohort Studies Clinical
                 Gastroenterology and Hepatology 13:1405–1415.
24               https://doi.org/10.1016/j.cgh.2015.04.179, (accessed May 12,    Denied
                 2020).
25      207      National Organization for Rare Disorders, Immune                Granted
                 Thrombocytopenia. https://rarediseases.org/rare-
26               diseases/immune-thrombocytopenia, (accessed July 1, 2020).      Denied
27
28
                                               - 22 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 23 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        208      National Alopecia Areata Foundation, What You Need to           Granted
 3               Know About Alopecia Areata.
                 https://www.naaf.org/alopecia-areata, (accessed July 1,
 4               2020).                                                          Denied

 5      209      Wise. R et al. (1997). Hair Loss After Routine                  Granted
                 Immunizations. JAMA 278 (14): 1176-1178.
 6                                                                               Denied
 7      210      Chu et al. (2016). Alopecia Areata After Vaccination:           Granted
                 Recurrence with Rechallenge. Pediatric Dermatology
 8               33(3):e218–219. https://doi.org/10.1111/pde.12849,
                 (accessed May 12, 2020).                                        Denied
 9      211      Patrício et al. (2009). Autoimmune bullous dermatoses: a        Granted
                 review. Annals of the New York Academy of Sciences
10               1173:203–210. https://doi.org/10.1111/j.1749-
                 6632.2009.04737.x, (accessed May 12, 2020).                     Denied
11
        212      Schwieger-Briel et al. (2014). Bullous pemphigoid in            Granted
12               infants: characteristics, diagnosis and treatment. Orphanet
                 Journal of Rare Diseases 9:185.
                 https://doi.org/10.1186/s13023-014-0185-6                       Denied
13
        213      de la Fuente et al. (2013). Postvaccination bullous             Granted
14               pemphigoid in infancy: report of three new cases and
                 literature review. Pediatric Dermatology 30(6):741–744.
15               https://doi.org/10.1111/pde.12231, (accessed May 12, 2020).     Denied

16      214      Baroero et al. (2017). Three case reports of post
                 immunization and post viral Bullous Pemphigoid: looking         Granted
17               for the right trigger. BMC Pediatrics 17(1):60.
                 https://doi.org/10.1186/s12887-017-0813-0, (accessed May        Denied
18               12, 2020).
        215      MedicineNet, Medical Definition of Otitis Media, Medical        Granted
19               Author: William C. Shiel Jr., MD, FACP, FACR.
                 https://www.medicinenet.com/script/main/art.asp?articlekey
20               =8912, (accessed July 1, 2020).                                 Denied
21      216      National Institute on Deafness and Other Communication
                 Disorders, NIDCD Fact Sheet: Ear Infections in Children.        Granted
22               https://www.nidcd.nih.gov/sites/default/files/Documents/heal
                 th/hearing/NIDCD-Ear-Infections-In-Children.pdf, (accessed      Denied
23               June 9, 2020).
        217      Medscape, What is the incidence and prevalence of acute
24               otitis media (AOM) in the US? Author: John D Donaldson,         Granted
                 MD, FRCSC, FACS.
25               https://www.medscape.com/answers/859316-30596/what-is-
                 the-incidence-and-prevalence-of-acute-otitis-media-aom-in-      Denied
26               the-us, (accessed June 26, 2020).
27
28
                                               - 23 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 24 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        218      Infection Control Today, Kids' Ear Infections Cost
 3               Healthcare System Nearly $3 Billion Annually, January 10,       Granted
                 2014.
 4               https://www.infectioncontroltoday.com/infections/kids-ear-
                 infections-cost-healthcare-system-nearly-3-billion-annually,    Denied
 5               (accessed June 9, 2020).
 6      219      Pichichero (2020). Immunologic dysfunction contributes to       Granted
                 the otitis prone condition. The Journal of Infection 80(6):
 7               614–622. https://doi.org/10.1016/j.jinf.2020.03.017,
                 (accessed June 9, 2020).                                        Denied
 8      220      Dorland’s Illustrated Medical Dictionary, Elsevier 2020,        Granted
                 page 1985, col 2.
 9
                                                                                 Denied
10      221      Oxford Online Dictionary Lexico (2020).                         Granted
                 https://www.lexico.com/en/definition/unvaccinated
11               (accessed June 18, 2020).                                       Denied
12      222      Mellerson, J, et al. (2018). Vaccination Coverage for
                 Selected Vaccines and Exemption Rates Among Children in
13               Kindergarten — United States, 2017–18 School Year. US           Granted
                 Department of Health and Human Services/Centers for
14               Disease Control and Prevention: Morbidity and Mortality
                 Weekly Report. October 12, 2018 / 67(40);1115–1122              Denied
15               https://www.cdc.gov/mmwr/volumes/67/wr/pdfs/mm6740a3
                 -H.pdf (accessed June 18, 2020).
16
        223      Smith, et al. (2004). Children Who Have Received No
                 Vaccines: Who Are They and Where Do They Live?                  Granted
17
                 Pediatrics 114 (1) 187-195; DOI:
18               https://doi.org/10.1542/peds.114.1.187 (accessed June 18,       Denied
                 2020).
19      224      Dorland’s Illustrated Medical Dictionary, p. 648.               Granted
20
                                                                                 Denied
21      225      Cambridge Academic Content Dictionary (2020).                   Granted
                 Cambridge University Press.
22               https://dictionary.cambridge.org/dictionary/english/common-
                 sense (accessed on June 18, 2020).                              Denied
23
        226      Merriam Webster Dictionary (2020). https://www.merriam-         Granted
24               webster.com/dictionary/safe (accessed on June 18, 2020).
                                                                                 Denied
25
        227      Merriam Webster Dictionary (2020). https://www.merriam-         Granted
26               webster.com/dictionary/unsafe (accessed on June 18, 2020).
                                                                                 Denied
27
28
                                               - 24 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 25 of 51



 1   EXHIBIT                             CITATION                              ADMISSIBILITY
     NUMBER
 2
        228      Merriam Webster Dictionary (2020). https://www.merriam-        Granted
 3               webster.com/dictionary/dangerous (accessed on June 18,
                 2020).                                                         Denied
 4
        229      Nature (2009). Defining the scientific method (editorial).     Granted
 5               Nat Methods 6, 237. https://doi.org/10.1038/nmeth0409-237
                 (accessed June 18, 2020).                                      Denied
 6
        230      Oxford Online Dictionary Lexico (2020).                        Granted
 7               https://www.lexico.com/en/definition/unscientific (accessed
                 June 18, 2020).                                                Denied
 8
        231      Godby, M (2020). Control Group. Encyclopedia Brittanica.       Granted
 9               https://www.britannica.com/science/control-group (accessed
                 June 18, 2020).                                                Denied
10
        232      Centers for Disease Control and Prevention (“CDC”) (2016):     Granted
11               Glossary. Vaccines and Immunizations.
                 https://www.cdc.gov/vaccines/terms/glossary.html (accessed
12               June 18, 2020).                                                Denied

13      233      National Institutes of Health (“NIH”) (2020). Health Info:     Granted
                 Placebo effect. https://www.nccih.nih.gov/health/placebo-
14               effect (accessed June 18, 2020).                               Denied
15      234      Merriam Webster dictionary (2020). https://www.merriam-        Granted
                 webster.com/dictionary/placebo%20effect (accessed June 18,
16               2020).                                                         Denied
17      235      US Food and Drug Administration (“FDA”) (2020).                Granted
                 Vaccines Licensed For Use In the United States.
18               https://www.fda.gov/vaccines-blood-biologics/, (accessed
                 June 18, 2020).                                                Denied
19      236      FDA. Package Insert: Infanrix.                                 Granted
                 https://www.fda.gov/downloads/biologicsbloodvaccines/vac
20               cines/approvedproducts/ucm124514.pdf (accessed June 19,
                 2020).                                                         Denied
21
        237      FDA. Package Insert: Daptacel.                                 Granted
22               https://www.fda.gov/downloads/biologicsbloodvaccines/vac
                 cines/approvedproducts/ucm103037.pdf (accessed June 19,
23               2020).                                                         Denied
        238      FDA. Package Insert: ActHIB.
24               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM109841.pdf (accessed June
25               19, 2020), provided together with: FDA. Summary for Basis      Granted
                 of Approval: Haemophilus b Conjugate Vaccine.
26               http://wayback.archive-                                        Denied
                 it.org/7993/20170723144656/https:/www.fda.gov/downloads
27               /BiologicsBloodVaccines/Vaccines/ApprovedProducts/UCM
                 244597.pdf (accessed June 21, 2020).
28
                                               - 25 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 26 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        239      FDA. Package Insert: Hiberix.                                      Granted
 3               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM179530.pdf, (accessed June
 4               19, 2020).                                                         Denied

 5      240      FDA. Package Insert: PedvaxHIB.                                    Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
 6               ccines/ApprovedProducts/UCM253652.pdf (accessed June
                 15, 2020).                                                         Denied
 7      241      FDA. Package Insert: Engerix-B.                                    Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
 8               ccines/ApprovedProducts/UCM224503.pdf (accessed June
                 19, 2020).                                                         Denied
 9
        242      FDA. Package Insert: Recombivax HB.                                Granted
10               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM110114.pdf (accessed June
                 19, 2020).                                                         Denied
11
        243      FDA. Package Insert: Prevnar 13.                                   Granted
12               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM574852.pdf (accessed June
13               19, 2020).                                                         Denied

14      244      FDA. Package Insert: Ipol.                                         Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
15               ccines/ApprovedProducts/UCM133479.pdf (accessed June
                 19, 2020).                                                         Denied
16      245      FDA. Package Insert: Pediarix.                                     Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
17               ccines/ApprovedProducts/UCM241874.pdf, (accessed June
                 19, 2020).                                                         Denied
18
        246      FDA. Package Insert: Pentacel.                                     Granted
19               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM109810.pdf (accessed June
20               19, 2020).                                                         Denied
        247      FDA. Package Insert: Havrix.                                       Granted
21               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM224555.pdf (accessed June
22               19, 2020).                                                         Denied
23      248      FDA. Package Insert: Vaqta.
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
24               ccines/ApprovedProducts/UCM110049.pdf (accessed June
                 19, 2020), provided together with the referenced clinical trial    Granted
25               journal article referring to aluminum and thimerosal:
                 Werzberger, A, et al. (1992). A Controlled Trial of Formalin-
26               Inactivated Hepatitis A Vaccine in Healthy Children. New           Denied
                 England Journal of Medicine, Vol. 327, No. 7.
27               https://www.nejm.org/doi/pdf/10.1056/NEJM199208133270
                 702 (accessed June 21, 2020).
28
                                               - 26 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 27 of 51



 1   EXHIBIT                            CITATION                               ADMISSIBILITY
     NUMBER
 2
        249      FDA. Package Insert: M-M-R II.                                 Granted
 3               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM123789.pdf, (accessed June
 4               15 and 20, 2020).                                              Denied
        250      FDA. Package Insert: Varivax.
 5               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM142813.pdf (accessed June           Granted
 6               19, 2020), provided together with reference #18 in the
                 package insert: Weibel R (1984). N Engl J Med 310:1409-
 7               1415. DOI: 10.1056/NEJM198405313102201.                        Denied
                 https://www.nejm.org/doi/full/10.1056/NEJM198405313102
 8               201 (accessed June 19, 2020).
 9      251      FDA. Package Insert: ProQuad.                                  Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
10               ccines/ApprovedProducts/UCM123793.pdf (accessed June
                 19, 2020).                                                     Denied
11      252      FDA. Package Insert: Fluarix.                                  Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
12               ccines/ApprovedProducts/UCM619534.pdf (accessed on
                 June 19, 2020).                                                Denied
13
        253      FDA. Package Insert: FluLaval (IIV4).                          Granted
14               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM619548.pdf (accessed June
                 19, 2020).                                                     Denied
15
        254      FDA. Package Insert: Fluzone (IIV4).                           Granted
16               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM356094.pdf, (accessed June
17               19, 2020).                                                     Denied

18      255      FDA. Package Insert: Boostrix.                                 Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/U
19               CM152842.pdf (accessed June 19, 2020).                         Denied
20      256      FDA. Package Insert: Adacel.                                   Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
21               ccines/ApprovedProducts/UCM142764.pdf (accessed June
                 19, 2020).                                                     Denied
22      257      FDA. Package Insert: Gardasil.                                 Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
23               ccines/ApprovedProducts/UCM111263.pdf (accessed June
                 19, 2020).                                                     Denied
24
        258      Reisinger KS, Block SL, Lazcano-Ponce E, et al. Safety and
25               persistent immunogenicity of a quadrivalent human
                 papillomavirus types 6, 11, 16, 18 L1 virus-like particle      Granted
26               vaccine in preadolescents and adolescents: a randomized
                 controlled trial. Pediatr Infect Dis J. 2007;26(3):201-209.    Denied
27               doi:10.1097/01.inf.0000253970.29190.5a (accessed June 19,
                 2020).
28
                                               - 27 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 28 of 51



 1   EXHIBIT                             CITATION                             ADMISSIBILITY
     NUMBER
 2
        259      FDA. Package Insert: Gardasil-9.                              Granted
 3               https://www.fda.gov/media/90064/download (accessed June
                 20, 2020).                                                    Denied
 4
        260      FDA. Package Insert: Menactra.                                Granted
 5               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM131170.pdf (accessed June
 6               19, 2020).                                                    Denied

 7      261      FDA. Package Insert: Menveo.                                  Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
 8               ccines/ApprovedProducts/UCM201349.pdf (accessed June
                 19, 2020).                                                    Denied
 9      262      FDA. Package Insert: Kinrix.                                  Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
10               ccines/ApprovedProducts/UCM241453.pdf (accessed June
                 19, 2020).                                                    Denied
11
        263      FDA. Package Insert: Quadracel.                               Granted
12               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM439903.pdf, (accessed June
                 19, 2020).                                                    Denied
13
        264      FDA. Package Insert: Afluria (IIV3).                          Granted
14               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM263239.pdf, (accessed June
15               19, 2020).                                                    Denied

16      265      FDA. Approval History, Letters, Reviews, and Related
                 Documents - AFLURIA. Review by Cynthia Nolletti, MD           Granted
17               (September 19, 2007). Pages 20, 32, 214.
                 https://www.fda.gov/vaccines-blood-                           Denied
18               biologics/vaccines/afluria, (accessed June 19, 2020).
        266      FDA. Package Insert: Afluria (IIV4).                          Granted
19               https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
                 ccines/ApprovedProducts/UCM518295.pdf (accessed June
20               19, 2020).                                                    Denied
21      267      FDA. Package Insert: Flucelvax (IIV4).                        Granted
                 https://www.fda.gov/downloads/BiologicsBloodVaccines/Va
22               ccines/ApprovedProducts/UCM619588.pdf, (accessed June
                 19, 2020).                                                    Denied
23      268      Mosby’s Medical Dictionary (10th edition, 2017). Elsevier,    Granted
                 page 1682, col 2.
24
                                                                               Denied
25      269      Tenny S, Abdelgawad I (updated 2019). Statistical             Granted
                 Significance. StatPearls.
26               https://www.ncbi.nlm.nih.gov/books/NBK459346/ (accessed
                 on June 15, 2020).                                            Denied
27
28
                                               - 28 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 29 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        270      MacDonald NE (2015). SAGE Working Group on Vaccine
 3               Hesitancy. Vaccine hesitancy: Definition, scope and              Granted
                 determinants. Vaccine 33(34):4161-4164.
 4               doi:10.1016/j.vaccine.2015.04.036.
                 https://www.sciencedirect.com/science/article/pii/S0264410       Denied
 5               X15005009 (accessed June 20, 2020).
 6      271      Gowda C, Dempsey AF (2013). The rise (and fall?) of
                 parental vaccine hesitancy. Hum Vaccin Immunother                Granted
 7               9(8):1755-1762. doi:10.4161/hv.25085.
                 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3906278/            Denied
 8               (accessed on June 15, 2020).
        272      Wang E, Baras Y, Buttenheim AM (2015). "Everybody just
 9               wants to do what's best for their child": Understanding how
                 pro-vaccine parents can support a culture of vaccine             Granted
10               hesitancy. Vaccine 33(48):6703-6709.
                 doi:10.1016/j.vaccine.2015.10.090.                               Denied
11               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5554443/
                 (accessed June 20, 2020).
12
        273      Posfay-Barbe KM, Heininger U, et al. (2005). How do
                 physicians immunize their own children? Differences among        Granted
13
                 pediatricians and non-pediatricians. Pediatrics 116(5): e623-
14               33. https://pediatrics.aappublications.org/content/116/5/e623    Denied
                 (accessed June 21, 2020).
15      274      Alicino C, Iudici R, et al. (2015). Influenza vaccination
                 among healthcare workers in Italy: the experience of a large     Granted
16               tertiary acute-care teaching hospital. Hum Vaccin
                 Immunother 11(1): 95-100.
17               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4514208/            Denied
                 (accessed June 21, 2020).
18
        275      Hoffman F, Ferracin C, et al. (2006). Influenza vaccination
                 of healthcare workers: a literature review of attitudes and      Granted
19
                 beliefs. Infection 34(3) 14-47.
20               https://pubmed.ncbi.nlm.nih.gov/16804657/ (accessed June         Denied
                 21, 2020).
21      276      Wicker S, Rabenau HF, et al. (2009). Influenza vaccination
                 compliance among health care workers in a German                 Granted
22               university hospital. Infection 37(3); 197-202.
                 https://pubmed.ncbi.nlm.nih.gov/19139807/ (accessed June         Denied
23               21, 2020).
24      277      Hak E, Schonbeck Y, et al. (2005). Negative attitude of
                 highly educated parents and health care workers towards          Granted
25               future vaccinations in the Dutch childhood vaccination
                 program. Vaccine 23(24): 3103-7.
26               https://www.sciencedirect.com/science/article/pii/S0264410       Denied
                 X05001143 (accessed June 21, 2020).
27
28
                                               - 29 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 30 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        278      Kim SS, Frimpong JA, et al. (2007). Effects of maternal and
 3               provider characteristics on up-to-date immunization status of    Granted
                 children aged 19 to 35 months. Am J Public Health 97(2):
 4               259-66.
                 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1781415/            Denied
 5               (accessed June 21, 2020).
 6      279      New Mexico Department of Health, Office of the Secretary.        Granted
                 Department of health announces results of vaccination
 7               exemption survey. Press Release, November 18, 2013.              Denied
 8      280      Ogilvie G, Anderson M, et al. (2010). A population-based
                 evaluation of a publicly funded, school-based HPV vaccine
                 program in British Columbia, Canada: parental factors            Granted
 9
                 associated with HPV vaccine receipt. PLoS Med 7(5):
10               e1000270.                                                        Denied
                 https://journals.plos.org/plosmedicine/article?id=10.1371/jou
11               rnal.pmed.1000270 (access June 21, 2020).
        281      Rosenthal SL, Rupp R, et al. (2008). Uptake of HPV
12               vaccine: demographics, sexual history and values, parenting      Granted
                 style, and vaccine attitudes. J Adolesc Health 43(3): 239-45.
13               https://www.jahonline.org/article/S1054-139X(08)00264-           Denied
                 4/fulltext (accessed June 21, 2020).
14
        282      Merriam Webster Dictionary (2020). https://www.merriam-          Granted
15               webster.com/dictionary/anti-vaxxer (accessed June 21,
                 2020).                                                           Denied
16
        283      The American Heritage Medical Dictionary. (2007).                Granted
17               https://medical-
                 dictionary.thefreedictionary.com/informed+consent
                 (accessed June 21, 2020).                                        Denied
18
        284      American Medical Association (2020). AMA Principles of           Granted
19               Medical Ethics: I, II, V, VIII. Informed Consent.
                 https://www.ama-assn.org/delivering-care/ethics/informed-
20               consent (accessed June 21, 2020).                                Denied
21      285      ACOG Committee on Professional Liability (2004). ACOG
                 Committee Opinion No. 306. Informed refusal. Obstet              Granted
22               Gynecol. 104(6):1465-1466. doi:10.1097/00006250-
                 200412000-00048.
23               https://pubmed.ncbi.nlm.nih.gov/15572515/ (accessed June         Denied
                 21, 2020).
24      286      The American College of Obstetricians and Gynecologists,
                 Committee on Ethics, Ethical Issues With Vaccination for
25               the Obstetrician–Gynecologist, Committee Opinion Number          Granted
                 564, May 2013, (Reaffirmed 2016)
26               https://www.acog.org/Clinical-Guidance-and-
                 Publications/Committee-Opinions/Committee-on-                    Denied
27               Ethics/Ethical-Issues-With-Vaccination-for-the-Obstetrician-
                 Gynecologist (accessed June 21, 2020).
28
                                               - 30 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 31 of 51



 1   EXHIBIT                              CITATION                                  ADMISSIBILITY
     NUMBER
 2
        287      The National Academy of Sciences (2013). The Childhood
 3               Immunization Schedule and Safety: Stakeholder Concerns,             Granted
                 Scientific Evidence, and Future Studies. Washington, DC:
 4               The National Academies Press. doi: 10.17226/13563.
                 https://download.nap.edu/cart/download.cgi?record_id=1356           Denied
 5               3&file=1-16 (accessed June 21, 2020).
 6      288      The National Academy of Sciences (2013). The Childhood
                 Immunization Schedule and Safety: Stakeholder Concerns,             Granted
 7               Scientific Evidence, and Future Studies. Washington, DC:
                 The National Academies Press. doi: 10.17226/13563.
                 https://download.nap.edu/cart/download.cgi?record_id=1356           Denied
 8
                 3&file=59-74 (accessed June 21, 2020).
 9      289      Institute of Medicine (1994). Adverse Events Associated with
                 Childhood Vaccines: Evidence Bearing on Causality.                  Granted
10               Washington, DC: The National Academies
                 Press. https://doi.org/10.17226/2138 (accessed June 16,             Denied
11               2020).
12      290      Institute of Medicine (1994). Adverse Events Associated with
                 Childhood Vaccines: Evidence Bearing on Causality.                  Granted
13               Washington, DC: The National Academies
                 Press. https://doi.org/10.17226/2138 (accessed June 21,             Denied
14               2020).
        291      Institute of Medicine (2012). Adverse effects of vaccines:
15               Evidence and causality. Washington, DC: The National                Granted
                 Academies Press.
16               https://www.nap.edu/read/13164/chapter/2#3 (accessed June           Denied
                 16, 2020).
17
        292      United States Health and Human Services (2020). About               Granted
18               VAERS Background and Public Health Importance.
                 https://vaers.hhs.gov/about.html (accessed June 21, 2020).          Denied
19
        293      Lazarus, R., et al. (2007). Grant Final Report: Electronic
20               Support for Public Health–Vaccine Adverse Event Reporting
                 System (ESP:VAERS). The Agency for Healthcare Research              Granted
21               and Quality (AHRQ) U.S. Department of Health and Human
                 Services.
22               https://healthit.ahrq.gov/sites/default/files/docs/publication/r    Denied
                 18hs017045-lazarus-final-report-2011.pdf (accessed June 21,
23               2020).
        294      FDA (2006). Guidance Document: Adverse Reactions
24               Section of Labeling for Human Prescription Drug and                 Granted
                 Biological Products — Content and Format.
25               https://www.fda.gov/media/72139/download (accessed June             Denied
                 21, 2020).
26
27
28
                                               - 31 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 32 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        295      Miller E, et al. (2017). Chapter 21: Surveillance for Adverse
 3               Events Following Immunization Using the Vaccine Adverse          Granted
                 Event Reporting System. CDC: Manual for the Surveillance
 4               of Vaccine-Preventable Diseases.
                 https://www.cdc.gov/vaccines/pubs/surv-manual/chpt21-            Denied
 5               surv-adverse-events.html (accessed June 21, 2020).
 6      296      Suvarna V (2010). Phase IV of Drug Development. Perspect         Granted
                 Clin Res. 1(2): 57–60.
 7               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3148611/
                 (accessed June 21, 2020).                                        Denied
 8      297      Hill HA, Elam-Evans LD, Yankey D, Singleton JA, Kang Y.
                 Vaccination Coverage Among Children Aged 19–35 Months            Granted
 9               — United States, 2017. MMWR Morb Mortal Wkly Rep
                 2018;67:1123–1128. DOI:
10               http://dx.doi.org/10.15585/mmwr.mm6740a4 (accessed June          Denied
                 21, 2020).
11
        298      Global Change Data Lab (2015, updated 2019). Our World           Granted
12               In Data: Vaccination coverage of children, by US state in
                 2016/17. https://ourworldindata.org/vaccination#progress-
                 made-with-vaccination (accessed June 21, 2020).                  Denied
13
        299      WebMD Health News (2011). Most Parents Confident
14               About Vaccine Safety. Reviewed by Laura J. Martin, MD.           Granted
                 https://www.webmd.com/children/vaccines/news/20110418/
15               most-parents-confident-about-vaccine-safety#2 (accessed          Denied
                 June 21, 2020).
16
        300      U.S. Department of Health and Human Services (DHHS).
17               National Center for Health Statistics. The 2002 National
                 Immunization Survey, CD-ROM No. 8. Hyattsville, MD:
18               Centers for Disease Control and Prevention, 2003.
                 ftp://ftp.cdc.gov/pub/Health_Statistics/NCHS/Datasets/nis/ni     Granted
19               spuf02dat.zip (accessed June 21, 2020).
20               CDC (2015). Datasets and Related Documentation for the           Denied
                 National Immunization Survey - Child, 2009 and Prior.
21               National Immunization Surveys.
                 https://www.cdc.gov/nchs/nis/data_files_09_prior.htm
22               (accessed June 21, 2020).
        301      CDC (2008). National, State, and Local Area Vaccination
23               Coverage Among Children Aged 19--35 Months --- United            Granted
                 States, 2007. MMWR 2008;57: 961-966.
24               https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5735a1.              Denied
25               htm (accessed June 21, 2020).
        302      CDC. National, State, and Local Area Vaccination Coverage
26               Among Children Aged 19–35 Months — United States,                Granted
                 2012. MMWR 2013;62:733-740.
27               https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6236a1.              Denied
                 htm (accessed June 21, 2020).
28
                                               - 32 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 33 of 51



 1   EXHIBIT                              CITATION                                ADMISSIBILITY
     NUMBER
 2
        303      CDC (2018). Vaccination Coverage Among Adults in the
 3               United States, National Health Interview Survey, 2016. Adult      Granted
                 Vax View. https://www.cdc.gov/vaccines/imz-
 4               managers/coverage/adultvaxview/pubs-resources/NHIS-               Denied
                 2016.html (accessed June 21, 2020).
 5
        304      Ioannidis JP (2005). Why most published research findings         Granted
 6               are false. PloS Med 2(8): e124.
                 https://journals.plos.org/plosmedicine/article?id=10.1371/jou
                 rnal.pmed.0020124 (accessed June 21, 2020).                       Denied
 7
        305      Fanelli D (2009) How many scientists fabricate and falsify
 8               research? A systematic review and meta-analysis of survey         Granted
                 data. PloS One 4(5): e5738.
 9               https://journals.plos.org/plosone/article?id=10.1371/journal.p    Denied
                 one.0005738 (accessed June 21, 2020).
10
        306      Martinson BC, Anderson MS, de Vries R (2005). Scientists          Granted
11               behaving badly. Nature 435: 737-38.
                 https://pubmed.ncbi.nlm.nih.gov/15944677/ (accessed June
                 21, 2020).                                                        Denied
12
        307      Lenzer J (2015). Centers for Disease Control and Prevention:      Granted
13               protecting the private good? BMJ 350: h2362.
                 https://www.bmj.com/content/350/bmj.h2362 (accessed June
14               22, 2020).                                                        Denied

15      308      Tereskerz PM, Hamric, AB, et al. (2009). Prevalence of
                 industry support and its relationship to research integrity.      Granted
16               Account Res 16(2); 78-105.
                 https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2758529/             Denied
17               (accessed June 21, 2020).
        309      Fava GA (2009). Preserving intellectual freedom in clinical       Granted
18               medicine. Psychother Psychosom 78: 1-5.
                 https://pubmed.ncbi.nlm.nih.gov/18852496/ (accessed June
19               21, 2020).                                                        Denied

20      310      Smith R (2005). Medical journals are an extension of the
                 marketing arm of pharmaceutical companies. PLoS Med               Granted
21               2(5): e138.
                 https://journals.plos.org/plosmedicine/article?id=10.1371/jou     Denied
22               rnal.pmed.0020138 (accessed June 21, 2020).
        311      Friedman LS, Richter ED (2004). Relationship between              Granted
23               conflicts of interest and research results. J Gen Intern Med
                 19(1): 51-56. https://pubmed.ncbi.nlm.nih.gov/14748860/
24               (accessed June 21, 2020).                                         Denied
25      312      Miller, J (2015). Drug companies donated millions to
                 California lawmakers before vaccine debate. The                   Granted
26               Sacramento Bee. https://www.sacbee.com/news/politics-
                 government/capitol-alert/article24913978.html (accessed           Denied
27               June 21, 2020).

28
                                               - 33 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 34 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        313      HHS (2017). Fiscal Year 2017 Budget in Brief.                    Granted
 3               https://www.hhs.gov/sites/default/files/fy2017-budget-in-
                 brief.pdf?language=es (accessed June 21, 2020), excerpts.        Denied
 4
        314      Ioannidis JP (2005). Contradicted and initially stronger         Granted
 5               effects in highly cited clinical research. JAMA 294(2): 218-
                 28. https://pubmed.ncbi.nlm.nih.gov/16014596/ (accessed
 6               June 21, 2020).                                                  Denied

 7      315      Martin, B. (2015). On the suppression of vaccination dissent.    Granted
                 Science and Engineering Ethics 21 (1), 143-157.
 8               https://doi.org/10.1007/s11948-014-9530-3 (accessed June
                 21, 2020).                                                       Denied
 9      316      Venkatraman A, Garg N, Kumar N (2015). Greater freedom
                 of speech on Web 2.0 correlates with dominance of views          Granted
10               linking vaccines to autism. Vaccine 33(12): 1422-25.
                 https://www.sciencedirect.com/science/article/pii/S0264410       Denied
11               X15001358 (accessed June 21, 2020).
12      317      CDC (2018). Reminder Systems and Strategies for
                 Increasing Childhood Vaccination Rates. Healthcare               Granted
13               Providers / Professionals.
                 https://www.cdc.gov/vaccines/hcp/admin/reminder-sys.html         Denied
14               (accessed June 21, 2020).
        318      Maine Department of Health and Human Services. 2018-
15               2019 Maine School Immunization Assessment Report.
                 Maine Center for Disease Control and Prevention.                 Granted
16               https://www.maine.gov/dhhs/mecdc/infectious-
                 disease/immunization/publications/2018-2019-School-Age-          Denied
17               Immunization-Assessment-Report.pdf (accessed June 21,
                 2020).
18
        319      Oregon Health Authority (May 9, 2018). Influenza
19               vaccination rates among Oregon health care workers fall          Granted
                 short. Press Release.
20               https://www.oregon.gov/oha/ERD/Pages/OregonHealthCare
                 WorkersInfluenzaVaccinationRatesFallShort.aspx (accessed         Denied
21               June 21, 2020).
        320      Hegstrom, E (December 22, 2002). Mexico bests U.S. in
22               vaccinations. Houston Chronicle.                                 Granted
                 https://www.chron.com/news/nation-world/article/Mexico-
23               bests-U-S-in-vaccinations-2097615.php (accessed June 21,         Denied
                 2020).
24
        321      Cal. Health & Safety Code section 120325 et seq.                 Granted
25
                                                                                  Denied
26
        322      Cal. Code of Regulations, Title 17, Division 1, Chapter 4,       Granted
27               Subchapter 8, section 6000
                                                                                  Denied
28
                                               - 34 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 35 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        323      Temoka E (2013). Becoming a vaccine champion: evidence-
 3               based interventions to address the challenges of vaccination.    Granted
                 National Institutes of Health. S D Med Spec no:68-72.
 4               https://www.ncbi.nlm.nih.gov/pubmed/23444594 (accessed           Denied
                 June 21, 2020).
 5
        324      National Conference of State Legislatures (January 3, 2020).
                 States With Religious and Philosophical Exemptions From          Granted
 6
                 School Immunization Requirements.
 7               https://www.ncsl.org/research/health/school-immunization-        Denied
                 exemption-state-laws.aspx (accessed June 21, 2020).
 8      325      American Academy of Pediatrics (March 16, 2019).
                 Elimination of non-medical vaccine exemptions ranked top         Granted
 9               priority at Annual Leadership Forum. AAP News.
                 https://www.aappublications.org/news/2019/03/16/alfresoluti      Denied
10               ons031619 (accessed June 21, 2020).
11      326      Bi, S. and Klusty, T (2015). Forced Sterilizations of HIV-
                 Positive Women: A Global Ethics and Policy Failure. AMA
                 J Ethics 17(10):952-957. doi:10.1001/journalofethics.            Granted
12
                 2015.17.10.pfor2-1510. https://journalofethics.ama-
13               assn.org/article/forced-sterilizations-hiv-positive-women-       Denied
                 global-ethics-and-policy-failure/2015-10 (accessed June 21,
14               2020).
        327      Washington Post (April 6, 2019). Judge rules New York
15               county can’t ban unvaccinated children from schools, parks.      Granted
                 https://www.washingtonpost.com/national/judge-rules-new-
16               york-county-cant-ban-unvaccinated-children-from-schools-
                 parks/2019/04/06/589ae326-587e-11e9-8ef3-                        Denied
17               fbd41a2ce4d5_story.html (accessed June 21, 2020).
18      328      Greentstein, D (January 28, 2020). Florida College Isolating
                 Unvaccinated Students Amid Measles Scare. WTSP News
                 Tampa Bay.                                                       Granted
19
                 https://www.wtsp.com/article/news/local/florida-college-
20               isolating-unvaccinated-students-amid-measles-scare/67-           Denied
                 dd2d27ff-9072-4a68-80ef-b248a08ef669         (accessed June
21               21, 2020).
        329      Associated Press (November 17, 2007, updated January 13,
22               2015). Md. Judge to Parents: Vaccinate Kids or Go to Jail.       Granted
                 Fox News. https://www.foxnews.com/story/md-judge-to-
23               parents-vaccinate-kids-or-go-to-jail (accessed June 21,          Denied
                 2020).
24
        330      Parasidis E (2017). Parental Refusal of Childhood Vaccines
25               and Medical Neglect Laws. Am J Public Health 107(1): 68–         Granted
                 71. PMCID: PMC5308147 PMID: 27854538.
26               http://www.ncbi.nlm.nih.gov/pmc/articles/PMC5308147/             Denied
                 (accessed June 21, 2020).
27
28
                                               - 35 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 36 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        331      Roberts, M (May 23, 2019). Tech platforms must move
 3               against the anti-vaxxers now. Washington Post Editorial.           Granted
                 https://www.washingtonpost.com/opinions/2019/05/23/tech-
 4               platforms-must-move-against-anti-vaxxers-now/ (accessed            Denied
                 June 21, 2020).
 5
        332      NY Times (February 20, 2019, updated February 21, 2019).
                 Pinterest Cracks Down On Anti-Vaccination. NewYork                 Granted
 6
                 Times.
 7               https://www.nytimes.com/2019/02/23/health/pinterest-               Denied
                 vaccination-searches.html (accessed June 18, 2020).
 8      333      Hill, H, et al. (2019). Vaccination Coverage by Age 24
                 Months Among Children Born in 2015 and 2016 — National
 9               Immunization Survey-Child, United States, 2016–2018. US            Granted
                 Department of Health and Human Services/Centers for
10               Disease Control and Prevention: Morbidity and Mortality
                 Weekly Report. October 18, 2019 / 68(41);913–918.                  Denied
11               https://www.cdc.gov/mmwr/volumes/68/wr/mm6841e2.htm
                 (accessed June 21, 2020).
12
        334      Insel K (2012). Treating Children Whose Parents Refuse to
13               Have Them Vaccinated. Virtual Mentor 14(1):17-22. doi:             Granted
                 10.1001/virtualmentor.2012.14.1.ccas3-1201.
14               https://journalofethics.ama-assn.org/article/treating-children-
                 whose-parents-refuse-have-them-vaccinated/2012-01                  Denied
15               (accessed June 21, 2020).
        335      Tramer, M. et al (1998). When placebo controlled trials are
16               essential and equivalence trials are inadequate. BMJ               Granted
                 317(7162): 875–880. PMCID: PMC1113953.
17               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1113953/              Denied
                 (accessed June 21, 2020).
18
        336      Matej M (August 9, 2019). Global vaccine market revenues           Granted
19               2014-2020. Statista.    .
                 https://www.statista.com/statistics/265102/revenues-in-the-
                 global-vaccine-market/ (accessed June 21, 2020).                   Denied
20
        337      CDC (June 1, 2020). Vaccine Price List. Vaccines for               Granted
21               Children Program.
                 https://www.cdc.gov/vaccines/programs/vfc/awardees/vaccin
22               e-management/price-list/ (accessed June 21, 2020).                 Denied
23      338      CDC (2018). Immunization: The Basics. Definition of                Granted
                 Terms. Vaccines and Immunizations.
24               https://www.cdc.gov/vaccines/vac-gen/imz-basics.htm
                 (accessed June 21, 2020).                                          Denied
25      339      John T, et al (2000). Herd Immunity and Herd Effect: New
                 Insights and Definitions. J Epidemiol 16(7):601-6. doi:            Granted
26               10.1023/a:1007626510002.
                 https://pubmed.ncbi.nlm.nih.gov/11078115/ (accessed June           Denied
27               21, 2020).
28
                                               - 36 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 37 of 51



 1   EXHIBIT                             CITATION                                 ADMISSIBILITY
     NUMBER
 2
        340      Encyclopaedia Britannica (2020).                                  Granted
 3               https://www.britannica.com/science/antigen (accessed on
                 June 21, 2020).                                                   Denied
 4
        341      Korenman, S. Teaching responsible conduct in research.
 5               Appropriate Risk to Benefit Ratio (page 1 of 3). HHS Office       Granted
                 of Research Integrity.
 6               https://ori.hhs.gov/education/products/ucla/chapter3/page01.      Denied
                 htm (accessed June 16, 2020).
 7
        342      NIH (2017). FAQS about rare diseases. Genetic and Rare            Granted
 8               Diseases Information Center.
                 https://rarediseases.info.nih.gov/diseases/pages/31/ (accessed
                 June 21, 2020).                                                   Denied
 9
        343      Council for International Organizations of Medical Sciences
10               (1995). “Guidelines for Preparing Core Clinical-Safety
                 Information on Drugs". Report of CIOMS Working Group              Granted
11               III.
                 https://cioms.ch/wp-
12               content/uploads/2018/03/WG3_Guidelines-for-Preparing-             Denied
                 Core-Clinical-Safety-Information-on-Drugs.pdf (accessed
13               June 21, 2020), excerpt.
14      344      Mayo clinic (2019). Infectious diseases.                          Granted
                 https://www.mayoclinic.org/diseases-conditions/infectious-
15               diseases/symptoms-causes/syc-20351173 (accessed June 21,
                 2020).                                                            Denied
16      345      CDC (2020). Immunization Schedules. Child & Adolescent            Granted
                 Immunization Schedule.
17               https://www.cdc.gov/vaccines/schedules/hcp/imz/child-
                 adolescent.html (accessed June 21, 2020).                         Denied
18
        346      CDC (2020). Immunization Schedules. Adult Immunization            Granted
19               Schedule.
                 https://www.cdc.gov/vaccines/schedules/hcp/imz/adult.html
20               (accessed June 21, 2020).                                         Denied
        347      CDC (2020). Prior immunization schedules.                         Granted
21               https://www.cdc.gov/vaccines/schedules/hcp/schedule-
                 related-resources.html (accessed June 21, 2020).                  Denied
22
        348      Merck & Co., Inc. (1950). The Merck Manual, Eighth                Granted
23               Edition. Pages 1462-1463.
24                                                                                 Denied
        349      Karzon DT (1969). Immunization practice in the United
25               States and Great Britain: a comparative study. Postgrad Med       Granted
                 J. 45(520):147-160. doi:10.1136/pgmj.45.520.147
26               https://pmj.bmj.com/content/postgradmedj/45/520/147.full.p        Denied
                 df (accessed June 21, 2020)
27
28
                                               - 37 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 38 of 51



 1   EXHIBIT                            CITATION                                ADMISSIBILITY
     NUMBER
 2
        350      Branco N (2018). The Vaccine Schedule 1950-2018. Marin
 3               Healthcare District.
                 http://www.marinhealthcare.org/upload/public-                   Granted
 4               meetings/2018-06-19-600-pm-mhd-community-health-
                 seminar-                                                        Denied
 5               vaccination/BRANCO_06192018_MGH%20Vaccine%20Pr
                 esentation.pdf (accessed June 22, 2020).
 6
        351      Asturias E (May 9, 2016). Vaccination Schedules Past,
 7               Present and Future. University of Colorado, Children’s          Granted
                 Hospital Colorado, and Center for Global Health.
 8               https://www.immunizecolorado.org/uploads/Vaccination-
                 Schedules-Past-Present-and-Future.pdf (accessed June 21,        Denied
 9               2020), excerpts.
        352      CDC (2020). Vaccine Excipient Summary. The Pink Book:           Granted
10               Course Textbook.
                 https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/ap
11               pendices/B/excipient-table-2.pdf (accessed June 21, 2020).      Denied

12      353      FDA (2018). Common Ingredients in U.S. Licensed                 Granted
                 Vaccines. https://www.fda.gov/vaccines-blood-
13               biologics/safety-availability-biologics/common-ingredients-
                 us-licensed-vaccines (accessed June 21, 2020).                  Denied
14      354      Agency for Toxic Substances & Disease Registry (ATSDR)          Granted
                 (2011). Substances A-Z. Toxic substances portal.
15               https://www.atsdr.cdc.gov/substances/indexAZ.asp (accessed
                 June 21, 2020).                                                 Denied
16
        355      FDA (2020). Vaccines Licensed for Use in the United States.     Granted
17               Vaccines, Blood & Biologics. https://www.fda.gov/vaccines-
                 blood-biologics/vaccines/vaccines-licensed-use-united-states
                 (accessed June 21, 2020).                                       Denied
18
        356      ATSDR (2008). Toxicological profile for aluminum. Toxic         Granted
19               Substances Portal. Pages 3, 13-24, 145, 171-7, 208.
                 https://www.atsdr.cdc.gov/ToxProfiles/tp22.pdf (accessed
20               June 21, 2020), excerpts.                                       Denied
21      357      Federal Register. Fed Regist. 2003 Jun;68(100):34286.           Granted
                 Docket No. 78N–0064. RIN 0910–AA01.
22               https://www.fda.gov/media/74236/download (accessed June
                 21, 2020).                                                      Denied
23      358      Baylor NW, Egan W, Richman P (2002). Aluminum salts in          Granted
                 vaccines—U.S. perspective. Vaccine 20 Suppl 3:S18-22.
24               https://pubmed.ncbi.nlm.nih.gov/12184360/ (accessed June
                 21, 2020).                                                      Denied
25
        359      Federal Register. Revision of the requirements for
26               constituent materials. Final rule. Fed Regist. 2011 Apr         Granted
                 13;76(71):20513-8.
27               https://www.federalregister.gov/documents/2011/04/13/2011
                 -8885/revision-of-the-requirements-for-constituent-materials    Denied
28               (accessed June 21, 2020).
                                               - 38 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 39 of 51



 1   EXHIBIT                              CITATION                               ADMISSIBILITY
     NUMBER
 2
        360      Office of the Federal Register, National Archives and
 3               Records Service, General Services Administration. Rules          Granted
                 and regulations. Fed Regist. 1968 Jan; 33(6):369.
 4               https://tile.loc.gov/storage-
                 services/service/ll/fedreg/fr033/fr033006/fr033006.pdf           Denied
 5               (accessed June 17, 2020), excerpt.
 6      361      Citation: Flarend RE et al (1997). In vivo absorption of
                 aluminium-containing vaccine adjuvants using 26Al.               Granted
 7               Vaccine 15(12-13):1314-8.
                 https://pubmed.ncbi.nlm.nih.gov/9302736/ (accessed June          Denied
 8               21, 2020).
        362      Verdier F et al (2005). Aluminium assay and evaluation of
 9               the local reaction at several time points after intramuscular    Granted
                 administration of aluminium containing vaccines in the
10               Cynomolgus monkey. Vaccine 23(11):1359-67.
                 https://pubmed.ncbi.nlm.nih.gov/15661384/ (accessed June         Denied
11               21, 2020).
12      363      Weisser K et al (2019). Aluminium in plasma and tissues
                 after intramuscular injection of adjuvanted human vaccines       Granted
13               in rats. Arch Toxicol. 93(10):2787-96.
                 https://pubmed.ncbi.nlm.nih.gov/31522239/ (accessed June         Denied
14               21, 2020).
        364      CDC (2010). National Center for Health Statistics: Data          Granted
15               table for boys length-for-age and weight-for-age charts.
                 https://www.cdc.gov/growthcharts/who/boys_length_weight.
16               htm (accessed June 21, 2020).                                    Denied

17      365      CDC (2010). National Center for Health Statistics: Data          Granted
                 table for girls length-for-age and weight-for-age charts.
18               https://www.cdc.gov/growthcharts/who/girls_length_weight.
                 htm (accessed June 21, 2020).                                    Denied
19      366      Shoenfeld, Y, et al. (2015). Vaccines and Autoimmunity.          Granted
                 Wiley Blackwell.
20
                                                                                  Denied
21      367      ATSDR (2008). Toxicological profile for mercury. Toxic           Granted
                 Substances Portal. Pages 3, 19.
22               https://www.atsdr.cdc.gov/toxprofiles/tp46.pdf (accessed
                 June 21, 2020).                                                  Denied
23
        368      Bigham, M., Copes, R (2005). Thiomersal in Vaccines.             Granted
24               Drug-Safety 28, 89–101. https://doi.org/10.2165/00002018-
                 200528020-00001 (accessed June 21, 2020).                        Denied
25
        369      Rice DC (2007). The U.S. EPA reference dose for
26               methylmercury: sources of uncertainty. Environ Res               Granted
                 2004;95:406-13.
27               https://pubmed.ncbi.nlm.nih.gov/15220074/ (accessed June         Denied
                 21, 2020).
28
                                               - 39 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 40 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        370      EPA (2017). Methylmercury. IRIS Assessments.                    Granted
 3               https://cfpub.epa.gov/ncea/iris2/chemicalLanding.cfm?substa
                 nce_nmbr=73 (accessed June 21, 2020).                           Denied
 4
        371      CDC (2015). Thimerosal in Vaccines. Vaccine Safety.             Granted
 5               https://www.cdc.gov/vaccinesafety/concerns/thimerosal/inde
                 x.html (accessed June 21, 2020).                                Denied
 6
        372      Marques R, et al (2014). Perinatal multiple exposure to
 7               neurotoxic (lead, methylmercury, ethylmercury, and
                 aluminum) substances and neurodevelopment at six and 24         Granted
 8               months of age. Environmental Pollution, Volume 187, Pages
                 130-135.                                                        Denied
 9               https://www.sciencedirect.com/science/article/pii/S02697491
                 14000104 (accessed June 21, 2020).
10
        373      Matheson vs. Schmitt: Deposition of Stanley A. Plotkin,         Granted
11               M.D. Case #2015-831539-DM, January 11, 2018. County of
                 Oakland Circuit Court, Family Division, Michigan. Excerpt.      Denied
12
        374      Kelland K (2012). GAVI man's mission to "immunize every
                 kid on earth". Reuters Health News.                             Granted
13
                 https://www.reuters.com/article/us-vaccines-gavi/gavi-mans-
14               mission-to-immunize-every-kid-on-earth-                         Denied
                 idUSBRE8410MB20120502 (accessed June 21, 2020).
15      375      CDC (2018). Advisory Committee on Immunization
                 Practices – Summary Report, June 20-21, 2018.                   Granted
16               https://www.cdc.gov/vaccines/acip/meetings/downloads/min
                 -archive/min-2018-06-508.pdf (excerpt) (accessed June 21,       Denied
17               2020).
18      376      BBC News (October 31, 2006). Superbug vaccine ‘shows
                 promise’. http://news.bbc.co.uk/go/pr/fr/-                      Granted
19               /2/hi/health/6098210.stm (censored from the public;
                 underlines added for emphasis of relevant text) (accessed       Denied
20               October 31, 2006).
        377      BBC News (updated October 31, 2006). Superbug vaccine           Granted
21               ‘shows promise’.
                 http://news.bbc.co.uk/1/hi/health/6098210.stm (revised story
22               omitting Dr. Enright’s quote) (accessed June 17, 2020).         Denied
23      378      Office of Congressman Jerry Nadler (March 19, 2020). Rep.
                 Nadler Statement Condemning Trump Administration for            Granted
24               Refusing to Lift Fetal Tissue Ban for COVID-19 Vaccine
                 Research. Press Release.
25               https://nadler.house.gov/news/documentsingle.aspx?Docume        Denied
                 ntID=394222 (accessed June 21, 2020).
26
27
28
                                               - 40 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 41 of 51



 1   EXHIBIT                             CITATION                                ADMISSIBILITY
     NUMBER
 2
        379      Saey T (February 21, 2020). To tackle the new coronavirus,
 3               scientists are accelerating the vaccine process. ScienceNews.    Granted
                 https://www.sciencenews.org/article/new-coronavirus-
 4               vaccine-development-process-accelerating (accessed June          Denied
                 21, 2020).
 5
        380      NY Times (March 15, 2015). Protection Without a Vaccine.         Granted
 6               https://www.nytimes.com/2015/03/10/health/protection-
                 without-a-vaccine.html (accessed June 18, 2020).                 Denied
 7
        381      Rashmirekha P, et al (2018). Nanoparticle Vaccines Against
                 Infectious Diseases. Front Immunol 9: 2224. PMCID:               Granted
 8
                 PMC6180194 PMID: 30337923.
 9               https://www.ncbi.nlm.nih.gov/pmc/articles/PMC6180194/            Denied
                 (accessed June 21, 2020).
10      382      Glanz, J, et al (2016) White Paper on the Study of the Safety
                 of the Childhood. Immunization Schedule. Vaccine Safety          Granted
11               Datalink. CDC.
                 https://www.cdc.gov/vaccinesafety/pdf/WhitePaperSafety_          Denied
12               WEB.pdf (accessed June 21, 2020), excerpt.
13      383      FDA (2018). Vaccine Product Approval Process.                    Granted
                 https://www.fda.gov/vaccines-blood-biologics/development-
14               approval-process-cber/vaccine-product-approval-process
                 (accessed June 21, 2020).                                        Denied
15      384      World Health Organization (2019). Global Vaccine Safety
                 Summit. Marion Gruber, PhD – Director, FDA Office of
16               Vaccines Research and Review (OVRR) and the FDA                  Granted
                 Center for Biologics Evaluation and Research (CBER).
17               https://www.who.int/news-                                        Denied
                 room/events/detail/2019/12/02/default-calendar/global-
18               vaccine-safety-summit (accessed June 21, 2020).
19      385      Hospira, Inc. (2019) Vitamin K1 - phytonadione injection,
                 emulsion. Package Label. Hospira, Inc.                           Granted
20               https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?
                 setid=e8808230-2c44-44c6-8cab-                                   Denied
21               8f29b6b34051&type=display (accessed June 21, 2020)
        386      FDA. AquaMEPHYTON Drug Label. FDA Access Data.                   Granted
22               https://www.accessdata.fda.gov/drugsatfda_docs/label/2018/
                 012223s041lbl.pdf (accessed June 21, 2020).                      Denied
23
        387      CDC (2020). Immunization Schedules.                              Granted
24               https://www.cdc.gov/vaccines/schedules/index.html
                 (accessed June 21, 2020).                                        Denied
25
        388      FDA (2018). USP Therapeutic Categories Model Guidelines.         Granted
26               Regulatory Information. https://www.fda.gov/regulatory-
                 information/fdaaa-implementation-chart/usp-therapeutic-
27               categories-model-guidelines (accessed June 21, 2020).            Denied
28
                                               - 41 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 42 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        389      FDA (2018). Transfer of Therapeutic Biological Products to
 3               the Center for Drug Evaluation and Research. Combination        Granted
                 Products. https://www.fda.gov/combination-
 4               products/jurisdictional-information/transfer-therapeutic-
                 biological-products-center-drug-evaluation-and-research         Denied
 5               (accessed June 21, 2020).
 6      390      FDA (2017). IRB Waiver or Alteration of Informed Consent
                 for Clinical Investigations Involving No More Than Minimal      Granted
 7               Risk to Human Subjects.
                 https://www.fda.gov/media/106587/download (accessed             Denied
 8               June 21, 2020).
        391      FDA (2019). Protection of Human Subjects; Informed
 9               Consent. Science and Research.                                  Granted
                 https://www.fda.gov/science-research/clinical-trials-and-
10               human-subject-protection/protection-human-subjects-             Denied
                 informed-consent (accessed June 21, 2020), excerpt.
11
        392      United States District Court, Southern District of New York.    Granted
12               Informed Consent Action Network v. United States
                 Department of Health and Human Services. Case 1:18-cv-
                 03215-JMF Document 18 Filed 07/09/18.                           Denied
13
        393      Johns Hopkins University (May 3, 2016). Study Suggests
14               Medical Errors Now Third Leading Cause of Death in the          Granted
                 U.S. Johns Hopkins Medicine Press Release.
15               https://www.hopkinsmedicine.org/news/media/releases/study
                 _suggests_medical_errors_now_third_leading_cause_of_dea         Denied
16               th_in_the_us (accessed June 21, 2020).
17      394      CDC (2018). Vaccine Coverage Levels – United States,            Granted
                 1962-2016. Pink Book, 13th Edition, Appendix E.
18               https://www.cdc.gov/vaccines/pubs/pinkbook/downloads/ap
                 pendices/e/coverage-levels.pdf (accessed July 5, 2020).         Denied
19      395      Citation: CDC (2003). National, State, and Urban Area
                 Vaccination Levels Among Children Aged 19--35 Months --         Granted
20               - United States, 2002. MMWR Weekly. 2003;52(31);728-
                 732.
21               https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5231a2.             Denied
                 htm (accessed July 5, 2020).
22
        396      CDC (2012). National, State, and Local Area Vaccination
23               Coverage Among Children Aged 19–35 Months — United              Granted
                 States, 2011. MMWR Weekly. 2012;61(35);689-696.
24               https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6135a1.             Denied
                 htm (accessed July 5, 2020).
25      397      CDC (1971). Immunization Survey – 1970. Morbidity and           Granted
                 Mortality, 20(13), 114-115. www.jstor.org/stable/44069987
26               (accessed July 9, 2020).                                        Denied
27
28
                                               - 42 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 43 of 51



 1   EXHIBIT                             CITATION                                 ADMISSIBILITY
     NUMBER
 2
        398      Blood and Marrow Transplant Clinical Trials Network,              Granted
 3               funded by NIH (2004). Definitions of Infection Severity.
                 https://web.emmes.com/study/bmt2/public/Definition/Definit
 4               ions_of_Inf_Severity.pdf (accessed July 5, 2020).                 Denied

 5      399      CDC (2020). Provisional COVID‐19 Death Counts by Sex,
                 Age, and Week. National Center for Health                         Granted
 6               Statistics. https://data.cdc.gov/NCHS/Provisional-COVID-
                 19-Death-Counts-by-Sex-Age-and-W/vsak-                            Denied
 7               wrfu/data (accessed October 18, 2020).
        400      CDC (2020), National Center for Health Statistics.
 8               Underlying Cause of Death 1999-2018 on CDC WONDER
                 Online Database, released in 2020. Data are from the              Granted
 9               Multiple Cause of Death Files, 1999-2018, as compiled from
                 data provided by the 57 vital statistics jurisdictions through
10               the Vital Statistics Cooperative Program. Accessed at             Denied
                 http://wonder.cdc.gov/ucd-icd10.html (accessed on July 9,
11               2020).
12      401      CDC (2020), National Center for Health Statistics.
                 Underlying Cause of Death 1999-2018 on CDC WONDER
13               Online Database, released in 2020. Data are from the              Granted
                 Multiple Cause of Death Files, 1999-2018, as compiled from
14               data provided by the 57 vital statistics jurisdictions through
                 the Vital Statistics Cooperative Program. Accessed at             Denied
15               http://wonder.cdc.gov/ucd-icd10.html (accessed on July 9,
                 2020).
16      402      Santoli JM, et al. (2020). Effects of the COVID-19 Pandemic
                 on Routine Pediatric Vaccine Ordering and Administration          Granted
17               — United States, 2020. MMWR Morb Mortal Wkly Rep
                 2020;69:591–593.
18               DOI: http://dx.doi.org/10.15585/mmwr.mm6919e2external             Denied
                 icon (accessed July 5, 2020).
19
        403      Moro, P., et al. (2015). Deaths Reported to the Vaccine
20               Adverse Event Reporting System, United States, 1997–2013.         Granted
                 Clinical Infectious Diseases, Volume 61, Issue 6, 15
21               September 2015, Pages 980–987,
                 https://doi.org/10.1093/cid/civ423 (accessed on July 9,           Denied
22               2020).
        404      Centers for Disease Control and Prevention, About Tetanus.        Granted
23               https://www.cdc.gov/tetanus/about/index.html, (accessed
                 July 17, 2020).                                                   Denied
24
        405      Miller et al. (1972). Diphtheria immunization. Effect upon
25               carriers and the control of outbreaks. American Journal of        Granted
                 Diseases of Children 123(3):197-199.
26               https://doi.org/10.1001/archpedi.1972.02110090067004,             Denied
                 (accessed July 17, 2020).
27
28
                                               - 43 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 44 of 51



 1   EXHIBIT                             CITATION                                 ADMISSIBILITY
     NUMBER
 2
        406      U.S. Food and Drug Administration, FDA News Release,
 3               Nov. 27, 2013.                                                    Granted
                 https://web.archive.org/web/20131130004447/https://www.f
 4               da.gov/NewsEvents/Newsroom/PressAnnouncements/ucm37               Denied
                 6937.htm, (accessed July 17, 2020).
 5
        407      Warfel et al. (2014). Acellular pertussis vaccines protect
 6               against disease but fail to prevent infection and transmission    Granted
                 in a nonhuman primate model. Proceedings of the National
 7               Academy of Sciences USA 111(2):787-792.
                 https://doi.org/10.1073/pnas.1314688110, (accessed July 17,       Denied
 8               2020).
        408      Martin et al. (2015). Pertactin-negative Bordetella pertussis     Granted
 9               strains: evidence for a possible selective advantage. Clinical
                 Infectious Diseases 60(2):223-227.
10               https://doi.org/10.1093/cid/ciu788, (accessed July 17, 2020).     Denied

11      409      Hird & Grassly (2012). Systematic review of mucosal
                 immunity induced by oral and inactivated poliovirus               Granted
12               vaccines against virus shedding following oral poliovirus
                 challenge. PLoS Pathogens 8(4):e1002599.
                 https://doi.org/10.1371/journal.ppat.1002599, (accessed July      Denied
13
                 17, 2020).
14      410      Ohmit et al. (2013). Influenza vaccine effectiveness in the       Granted
                 community and the household. Clinical Infectious Diseases
15               56(10):1363-1369. https://doi.org/10.1093/cid/cit060,
                 (accessed July 17, 2020).                                         Denied
16
        411      Thomas et al. (2016). Influenza vaccination for healthcare
17               workers who care for people aged 60 or older living in long-      Granted
                 term care institutions. Cochrane Database of Systematic
18               Reviews (6):CD005187.
                 https://doi.org/10.1002/14651858.CD005187.pub5,                   Denied
19               (accessed July 17, 2020).
        412      Centers for Disease Control and Prevention, How is hepatitis      Granted
20               B spread?
                 https://www.cdc.gov/hepatitis/hbv/bfaq.htm#bFAQc01,
21               (accessed July 17, 2020).                                         Denied
22      413      Paunio et al. (1998). Explosive school-based measles
                 outbreak: intense exposure may have resulted in high risk,        Granted
23               even among revaccinees. American Journal of Epidemiology
                 148(11):1103-1110.
24               https://doi.org/10.1093/oxfordjournals.aje.a009588,               Denied
                 (accessed July 17, 2020).
25      414      Fiebelkorn et al. (2013). Environmental factors potentially
                 associated with mumps transmission in yeshivas during a           Granted
26               mumps outbreak among highly vaccinated students:
                 Brooklyn, New York, 2009-2010. Human Vaccines &
27               Immunotherapeutics 9(1):189-194.                                  Denied
                 https://doi.org/10.4161/hv.22415, (accessed July 17, 2020).
28
                                               - 44 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 45 of 51



 1   EXHIBIT                              CITATION                                 ADMISSIBILITY
     NUMBER
 2
        415      Kulkarni et al. (2013). Horizontal transmission of live            Granted
 3               vaccines. Human Vaccines & Immunotherapeutics (1):197.
                 https://doi.org/10.4161/hv.22132, (accessed July 17, 2020).        Denied
 4
        416      Kass E. (1971). Infectious Diseases and Social Change. The         Granted
 5               Journal of Infectious Diseases 123(1):110-
                 114. https://www.jstor.org/stable/30108855?seq=1 (accessed
 6               July 19, 2020).                                                    Denied

 7      417      McKinlay, J., et al. (1977). The Questionable Contribution of
                 Medical Measures to the Decline of Mortality in the United         Granted
 8               States in the Twentieth Century. The Milbank Memorial
                 Fund Quarterly. Health and Society 55(3):405-428.
                 https://www.jstor.org/stable/3349539?seq=1 (accessed               Denied
 9
                 July 19, 2020).
10      418      Magno, H, Golomb, B. (2020). Measuring the Benefits of
                 Mass Vaccination Programs in the United                            Granted
11               States. Vaccines 2020, 8(4), 561;
                 https://doi.org/10.3390/vaccines8040561 (accessed October          Denied
12               19, 2020).
13      419      Office of the United States (U.S.) Trade Representative,
                 “Notice of Determination and Request for Public Comment
                 Concerning Proposed Determination of Action Pursuant to            Granted
14
                 Section 301: China’s Acts, Policies, and Practices,” (Docket
15               No. USTR-2018-0005) (2018).                                        Denied
                 https://ustr.gov/sites/default/files/files/Press/Releases/301FR
16               N.pdf (accessed June 15, 2020).
        420      United States Food and Drug Administration, Importing
17               CBER-Regulated Products Into the United States,                    Granted
                 https://www.fda.gov/vaccines-blood-biologics/exporting-
18               cber-regulated-products/importing-cber-regulated-products-         Denied
                 united-states (accessed October 18, 2019).
19
        421      United States Food and Drug Administration, FDA Product
20               Codes For Importing CBER-Regulated Products, October               Granted
                 10, 2018, https://www.fda.gov/vaccines-blood-
21               biologics/exporting-cber-regulated-products/fda-product-
                 codes-importing-cber-regulated-products (accessed March            Denied
22               30, 2020).
        422      United States Food and Drug Administration, FDA Entry              Granted
23               Screening Systems and Tools, December 12, 2017,
                 https://www.fda.gov/industry/import-systems/entry-
24               screening-systems-and-tools (accessed March 30, 2020).             Denied
25      423      United States Food and Drug Administration, Global                 Granted
                 Operations - China Office, January 28, 2020,
26               https://www.fda.gov/about-fda/office-global-
                 operations/china-office (accessed March 23, 2020).                 Denied
27
28
                                               - 45 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 46 of 51



 1   EXHIBIT                            CITATION                              ADMISSIBILITY
     NUMBER
 2
        424      United States Food and Drug Administration, FDA’s China       Granted
 3               Office Focuses on Product Safety, March 2012,
                 https://www.fda.gov/consumers (accessed June 15, 2020).       Denied
 4
        425      United States Food and Drug Administration, US FDA
 5               Compliance in China and India: How to Prepare for a GMP       Granted
                 Inspection, 2015, https://www.ulehssustainability.com/wp-
 6               content/uploads/2018/05/ulewp15-fda-increases-presence-in-    Denied
                 india-and-china-2017-final.pdf (accessed June 15, 2020).
 7
        426      Reuters, Corrected (Official) Update-3: FDA Halts Imports
 8               from China’s Huahai Chuannan Plant, September 28, 2018,       Granted
                 https://www.reuters.com/article/huahai-pharm-
 9               imports/corrected-update-3-fda-halts-imports-from-chinas-
                 huahai-chuannan-plant-idUSL2N1WE0XO (accessed March           Denied
10               31, 2020).
        427      United States Food and Drug Administration, Exploring the
11               Growing U.S. Reliance on China’s Biotech and
                 Pharmaceutical Products, July 31, 2019,                       Granted
12               https://www.fda.gov/news-events/congressional-
                 testimony/exploring-growing-us-reliance-chinas-biotech-       Denied
13               and-pharmaceutical-products-07312019 (accessed March 31,
                 2020).
14
        428      Regulatory Affairs Professionals Society (RAPS), U.S. FDA
15               Inspections in China: An Analysis of Form 483 From 2015,      Granted
                 February 10, 2016, https://www.raps.org/regulatory-
16               focus%E2%84%A2/news-articles/2016/2/us-fda-inspections-
                 in-china-an-analysis-of-form-483s-from-2015 (accessed June    Denied
17               15, 2020).
        429      Council of Foreign Relations, U.S. Dependence on              Granted
18               Pharmaceutical Products From China, August 14, 2019,
                 https://www.cfr.org/blog/us-dependence-pharmaceutical-
19               products-china (accessed March 31, 2020).                     Denied

20      430      Drug, Chemical & Associated Technologies Association
                 (DCAT), FDA Updates Plan for Manufacturing Inspections
21               in China in Wake of Coronavirus Outbreak, February 27,        Granted
                 2020,
22               https://dcatvci.org/pharma-news/6373-fda-updates-plan-for-    Denied
                 mfg-inspections-in-china-in-wake-of-coronavirus-outbreak
23               (accessed March 23, 2020).
24      431      Newsweek, Congress, Grappling With Tainted Chinese
                 Drugs, is Baffled by Lack of FDA Oversight in U.S.            Granted
25               Pharmaceutical Supply Chain, October 30, 2019,
                 https://www.newsweek.com/congress-spooked-tainted-
                 chinese-drugs-eyeing-pharmaceutical-supply-chain-1468753      Denied
26
                 (accessed November 29, 2019).
27
28
                                               - 46 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 47 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        432      Medtech Pharma Intelligence, Coronavirus: All FDA
 3               Inspections Of Chinese Manufacturing Facilities Come To
                 Screeching Halt, February 14, 2020,                             Granted
 4               https://medtech.pharmaintelligence.informa.com/MT126258/
                 Coronavirus-All-FDA-Inspections-Of-Chinese-                     Denied
 5               Manufacturing-Facilities-Come-To-Screeching-Halt
                 (accessed June 14, 2020).
 6
        433      New York Times, FDA Halts Overseas Inspections of Drugs         Granted
 7               and Devices, Citing Coronavirus, March 10, 2020,
                 https://www.nytimes.com/2020/03/10/health/drug-
                 inspections-fda-coronavirus.html (accessed March 23, 2020).     Denied
 8
        434      Fierce Pharma, FDA Anticipates Disruptions, Shortages as
 9               the China Outbreak Plays Out, February 17, 2020,                Granted
                 https://www.fiercepharma.com/manufacturing/fda-
10               anticipates-drug-and-device-disruptions-as-china-outbreak-      Denied
                 plays-out (accessed April 3, 2020).
11
        435      Wall Street Journal, FDA Cites Shortage of One Drug,
                 Exposing Supply-Line Worry, February 28, 2020,                  Granted
12
                 https://www.wsj.com/articles/coronavirus-slows-drug-
13               production-in-china-the-worlds-pharmacy-11582900885             Denied
                 (accessed March 13, 2020).
14      436      World Health Organization (WHO), China Enters the Global        Granted
                 Vaccine Market, WHO Bulletin 9-2014,
15               https://www.who.int/bulletin/volumes/92/9/14-020914/en/
                 (accessed June 14, 2020).                                       Denied
16
        437      Human Vaccines, China’s Emerging Vaccine Industry, July         Granted
17               2010, Vol. 6, Issue 7,
                 https://pubmed.ncbi.nlm.nih.gov/20523120/ (accessed June
                 14, 2020).                                                      Denied
18
        438      Fierce Pharma, China’s Drug Exports to the U.S. Rise but
19               Companies Struggle With Quality, August 30, 2016,               Granted
                 https://www.fiercepharma.com/manufacturing/china-drug-
20               exports-to-u-s-rise-but-companies-struggle-quality (accessed    Denied
                 April 21, 2018).
21
        439      The National Bureau of Asian Research, Preparing for the
22               Global Market: China’s Expanding Roles as a Vaccine             Granted
                 Manufacturer, October 11, 2011,
23               https://www.nbr.org/publication/preparing-for-the-global-
                 market-chinas-expanding-role-as-a-vaccine-manufacturer/         Denied
24               (accessed June 14, 2020).
        440      New York Times, China Investigates Vaccine Maker After
25               Deaths of Infants, December 25, 2013,                           Granted
                 https://www.nytimes.com/2013/12/26/world/asia/china-
26               investigates-vaccine-maker-after-infant-deaths.html             Denied
                 (accessed March 18, 2017).
27
28
                                               - 47 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 48 of 51



 1   EXHIBIT                            CITATION                               ADMISSIBILITY
     NUMBER
 2
        441      The Lancet, Vaccine Scandal and Crisis in Public
 3               Confidence in China, June 11, 2016, Vol. 387, Issue 10036,     Granted
                 p2382,
 4               https://www.thelancet.com/journals/lancet/article/PIIS0140-    Denied
                 6736(16)30737-1/fulltext (accessed March 18, 2017).
 5
        442      Insurance Journal, China Recalls Defective Vaccines            Granted
 6               Recalled from Overseas Markets, August 9, 2018,
                 https://www.insurancejournal.com/news/international/2018/0
                 8/09/497593.htm (accessed December 5, 2019).                   Denied
 7
        443      Merck Press Release, Merck Opens New Manufacturing
 8               Facility in Hangzhou, China, April 16, 2013,                   Granted
                 https://www.mrknewsroom.com/press-release/corporate-
 9               news/merck-opens-new-manufacturing-facility-hangzhou-          Denied
                 china/ (accessed March 18, 2017).
10
        444      Bloomberg News, Top-Selling Vaccine Made Cheap Shows
                 Challenge to Merck: Health, January 26, 2015,                  Granted
11
                 https://www.bloomberg.com/news/articles/2015-01-26/top-
12               selling-vaccine-made-cheap-shows-challenge-to-merck-           Denied
                 health (accessed March 14, 2017).
13      445      Pharma Times, Merck & Co. Signs China Vaccine Alliance,        Granted
                 July 27, 2010,
14               http://www.pharmatimes.com/news/merck_and_co_signs_ch
                 ina_vaccines_alliance_982699 (accessed June 15, 2020).         Denied
15
        446      The Lancet, Indian Pharma Threatened by COVID-19
                 Shutdowns in China, February 29, 2020, Vol. 395, Issue         Granted
16
                 10225, p675,
17               https://www.thelancet.com/journals/langlo/article/PIIS0140-    Denied
                 6736(20)30459-1/fulltext (accessed March 4, 2020).
18      447      Securing Industry, Almost 40 Indonesian Medical Facilities
                 Procured Fake Vaccines, July 12, 2016,                         Granted
19               https://www.securingindustry.com/pharmaceuticals/almost-
                 40-indonesian-medical-facilities-have-fake-
20               vaccines/s40/a2857/#.Xud8wpbQi-u (accessed March 12,           Denied
                 2020).
21
        448      Pharmaceutical Commerce, 2016 Product Security Report,         Granted
22               June 8, 2016,
                 https://pharmaceuticalcommerce.com/special-report/2016-
23               product-security-report/ (accessed March 11, 2020).            Denied

24      449      Biopharma Dive, As India, China Drug Industries Mature,
                 FDA Scrutiny an Overhang, April 23, 2018,                      Granted
25               https://www.biopharmadive.com/news/as-india-china-drug-
                 industries-mature-fda-scrutiny-an-overhang/521719/             Denied
26               (accessed March 23, 2020).

27
28
                                               - 48 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 49 of 51



 1   EXHIBIT                            CITATION                              ADMISSIBILITY
     NUMBER
 2
        450      Fierce Pharma, FDA Halt of Foreign Inspections May Delay
 3               Some New Product Approvals, May 11, 2020,                     Granted
                 https://www.fiercepharma.com/manufacturing/fda-halt-
 4               foreign-inspections-may-delay-some-new-product-approvals      Denied
                 (accessed March 23, 2020).
 5
        451      The U.S. Government Accountability Office (GAO) Report,
 6               Drug Safety: FDA Has Improved Its Foreign Drug                Granted
                 Inspection Program, but Needs to Assess the Effectiveness
 7               and Staffing of Its Foreign Offices, December 2016,
                 https://www.gao.gov/assets/690/681689.pdf (accessed June      Denied
 8               15, 2020).
        452      U.S. Food & Drug Administration, Securing the U.S. Drug
 9               Supply Chain: Oversight of FDA’s Foreign Inspection           Granted
                 Program, December 10, 2019, https://www.fda.gov/news-
10               events/congressional-testimony/securing-us-drug-supply-
                 chain-oversight-fdas-foreign-inspection-program-12102019      Denied
11               (accessed March 31, 2020).
12      453      House Committee on Energy & Commerce, Subcommittee
                 Oversight & Investigations, “Hearing on Securing the U.S.
                 Supply Chain: Oversight of FDA’s Foreign Inspection           Granted
13
                 Program”, December 10, 2019,
14               https://energycommerce.house.gov/subcommittees/oversight      Denied
                 -and-investigations-116th-congress (accessed June 15,
15               2020).
        454      Pharma Manufacturing, Outsourcing in the Digital Age,         Granted
16               February 19, 2020,
                 https://www.pharmamanufacturing.com/articles/2020/outsou
17               rcing-in-the-digital-age/ (accessed March 11, 2020).          Denied

18      455      NBC News, Tainted drugs: Ex-FDA inspector warns of
                 dangers in U.S. meds made in China, India, May 10, 2019,      Granted
19               https://www.nbcnews.com/health/health-news/tainted-drugs-
                 ex-fda-inspector-warns-dangers-u-s-meds-n1002971              Denied
20               (accessed March 23, 2020).
        456      Presentation by World Health Organization’s Senior
21               Adviser, Health Economist Miloud Kadder, “Global Vaccine      Granted
                 Market Features and Trends”, 2010.
22               https://www.who.int/influenza_vaccines_plan/resources/sess    Denied
                 ion_10_kaddar.pdf (accessed June 15, 2020).
23
        457      The WHO’s Global Preparedness Monitoring Board,
24               Summary: GPMB Board Meeting, April 1-2, 2019, IFRC,           Granted
                 Geneva, Switzerland,
25               https://apps.who.int/gpmb/assets/pdf/GPMB_Board_Meeting       Denied
                 _1-2_April_2019_Summary.pdf (accessed June 15, 2020).
26      458      The WHO’s Global Preparedness Monitoring Board, A             Granted
                 World at Risk Report, September 22, 2019,
27               https://apps.who.int/gpmb/assets/annual_report/GPMB_annu
                 alreport_2019.pdf (accessed June 15, 2020).                   Denied
28
                                               - 49 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 50 of 51



 1   EXHIBIT                             CITATION                               ADMISSIBILITY
     NUMBER
 2
        459      World Bank press release, Global Preparedness Monitoring
 3               Board Convenes for the First Time in Geneva, September 10,      Granted
                 2018, https://www.worldbank.org/en/news/press-
 4               release/2018/09/10/global-preparedness-monitoring-board-
                 convenes-for-the-first-time-in-geneva (accessed May 13,         Denied
 5               2020).
 6      460      The WHO’s Global Preparedness Monitoring Board, 2018-           Granted
                 2020, https://apps.who.int/gpmb/board.html (accessed May
 7               26, 2020).                                                      Denied
 8      461      Research Gate, The Event 201, Domina Petric at the              Granted
                 University Hospital Centre in Split, Croatia,
 9               https://www.researchgate.net/publication/340236453_The_E
                 vent_201 (accessed June 15, 2020).                              Denied
10      462      John Hopkins University’s Center for Security Health press
                 release, The Event 201 Model, October 11, 2019,                 Granted
11               https://www.centerforhealthsecurity.org/event201/event201-
                 resources/event201-model-desc.pdf (accessed June 15,            Denied
12               2020).
13      463      John Hopkins University’s Center for Security Health, Event
                 201: Communication in a Pandemic, October 14, 2019,             Granted
14               https://www.centerforhealthsecurity.org/event201/event201-
                 resources/comms-fact-sheet-191014.pdf (accessed June 15,        Denied
15               2020).
        464      : John Hopkins University’s Center for Security Health, The     Granted
16               Event 201 Scenario, October 2019,
                 https://www.centerforhealthsecurity.org/event201/scenario.ht
17               ml (accessed May 25, 2020).                                     Denied

18      465      The Centers for Strategic and International Studies (CSIS),     Granted
                 November 2019, https://healthsecurity.csis.org/final-report/
19               (accessed June 15, 2020).                                       Denied
20      466      The WHO’s Global Preparedness Monitoring Board,
                 Statement on the Outbreak of 2019 novel-Coronavirus             Granted
21               (2019-nCoV), January 27, 2020,
                 https://apps.who.int/gpmb/assets/news/GPMB%20Statement          Denied
22               %20on%202019%20nCoV.pdf (accessed June 15, 2020).
        467      The Newsteader, Statement from the Global Preparedness
23               Monitoring Board on the Outbreak of 2019-novel
                 Coronavirus (2019-nCoV), January 30, 2020,                      Granted
24               https://thenewsteader.com/2020/01/30/statement-from-the-
                 global-preparedness-monitoring-board-on-the-outbreak-of-        Denied
25               2019-novel-coronavirus-2019-ncov/ (accessed June 15,
                 2020).
26
27
28
                                               - 50 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
     Case 2:20-cv-02470-WBS-JDP Document 4-1 Filed 12/29/20 Page 51 of 51



 1   EXHIBIT                               CITATION                            ADMISSIBILITY
     NUMBER
 2
        468      The WHO’s Global Preparedness Monitoring Board,
 3               Statement Calls for a Scaled-Up Global Response to               Granted
                 COVID-19: Estimated Costs and Funding Sources, March
 4               10, 2020,
                 https://apps.who.int/gpmb/assets/pdf/GPMB_6March2020sta          Denied
 5               tement.pdf (accessed June 15, 2020).
 6      469      The WHO’s Global Preparedness Monitoring Board,
                 Statement on the COVID-19 Pandemic and the
 7               Extraordinary G20 Leaders’ Summit on COVID-19, April 1,
                 2020,                                                            Granted
 8               https://apps.who.int/gpmb/assets/pdf/Statement%20on%20th
                 e%20COVID-                                                       Denied
 9               19%20pandemic%20and%20the%20Extraordinary%20G20
                 %20Leaders’%20Summit%201Apr2020.pdf (accessed June
10               15, 2020).
        470      The WHO’s Global Preparedness Monitoring Board,
11               Statement on the launch of the Access to COVID-19 Tools          Granted
                 (ACT) Accelerator, April 24, 2020,
12               https://apps.who.int/gpmb/assets/pdf/GPMB_Statement_Acc          Denied
                 elerator_24_April.pdf (accessed June 15, 2020).
13
14        AND pursuant to Federal Rule of Evidence 1006, Petitioners’ Motion to utilize
15 demonstrative evidence is GRANTED as follows:
16
         471      Pilot Survey Graphs                                         Granted
17
                                                                              Denied
18
         472      National Data Graphs                                        Granted
19
                                                                              Denied
20
         473      Historical Data Graphs                                      Granted
21
                                                                              Denied
22
         474      Evidence Highlights                                         Granted
23
                                                                              Denied
24
25 DONE AND ORDERED this ____ day of _________________, 2021,
26
                                        _________________________________
27
                                        Hon. ____________________________
28                                      UNITED STATES DISTRICT JUDGE
                                               - 51 -
               [proposed] ORDER GRANTING PETITIONERS’ REQUEST FOR JUDICIAL NOTICE
